Exhibit 10.15


AGREEMENT OF PURCHASE AND SALE (POOL XV)
among
THE SELLERS NAMED HEREIN
and
HTA ACQUISITION SUB, LLC


Dated as of April 29, 2017




1031 Exchange Pool XV


         
   
   
 

--------------------------------------------------------------------------------





Article; Section
Page
ARTICLE I DEFINITIONS
1
1.1


Defined Terms
1
ARTICLE II SALE, CONSIDERATION AND CLOSING
12
2.1


Sale of Transferred Assets.
12
2.2


Gross Asset Value; Earnest Money
14
2.3


Earnest Money
15
2.4


The Closing.
16
2.5


[Reserved]
16
2.6


Allocated Asset Value
16
ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS
17
3.1


General Seller Representations and Warranties
17
3.2


Representations and Warranties of the Sellers as to the Transferred Assets
19
3.3


Operations Prior to Closing
22
3.4


Tenant Estoppels
27
3.5


Owners' Associations and REAs
29
3.6


Ground Lessor Estoppel.
30
3.7


Florida Tax Liability; Compliance Certificate; Indemnity
31
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
31
4.1


Representations and Warranties of the Buyer
31
ARTICLE V CONDITIONS PRECEDENT TO CLOSING
33
5.1


Conditions Precedent to Sellers' Obligations
33
5.2


Conditions Precedent to the Buyer's Obligations
34
5.3


Frustration of Closing Conditions
35
5.4


Waiver of Closing Conditions
35
ARTICLE VI CLOSING DELIVERIES
35
6.1


Buyer Deliveries
35
6.2


Sellers Deliveries
36
6.3


Assignment of Certain Transferred Assets
39
ARTICLE VII INSPECTION
39
7.1


General Right of Inspection
39
7.2


Document Inspection; Contracts
40
7.3


Confidentiality
41
7.4


Examination
41
7.5


Effect and Survival of Disclaimer and Release
42
ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS
42
8.1


Permitted Exceptions
42
8.2


Title Report
42
8.3


Use of Cash Consideration Amount to Discharge Title Exceptions
43
8.4


Inability to Convey
43
8.5


Rights in Respect of Inability to Convey
43
8.6


Voluntary Title Exceptions; Monetary Title Exceptions
44
8.7


Buyer's Right to Accept Title
44



i
  
         
   
   
 

--------------------------------------------------------------------------------




8.8


Cooperation
44
ARTICLE IX TRANSACTION COSTS; RISK OF LOSS
45
9.1


Transaction Costs
45
9.2


Risk of Loss
45
ARTICLE X ADJUSTMENTS PROPOSED
46
10.1


Taxes
46
10.2


Fixed Rents, Additional Rents and Security Deposits.
47
10.3


Water and Sewer Charges
49
10.4


Utility Charges
50
10.5


Contracts
50
10.6


Miscellaneous Revenues
50
10.7


Leasing Costs
50
10.8


Owners' Association Assessments
51
10.9


Ground Lease Rent
51
10.10


General
51
10.11


Re-Adjustment
52
ARTICLE XI SURVIVAL OF OBLIGATIONS; LIABILITY
52
11.1


Liability of Sellers
52
11.2


Liability of Buyer
52
11.3


Cap on Liability
53
11.4


Survival
53
11.5


Notification of Claims
53
11.6


Mitigation
54
11.7


Additional Indemnification Provisions
54
11.8


Exclusive Remedies
55
ARTICLE XII TAX CERTIORARI PROCEEDINGS
55
12.1


Prosecution and Settlement of Proceedings
55
12.2


Application of Refunds or Savings
56
12.3


Survival
56
ARTICLE XIII DEFAULT
56
13.1


Buyer Default.
56
13.2


Seller Default.
57
13.3


Material Defects Arising Prior to the Initial Closing
59
13.4


[Reserved]
59
13.5


Limitation on Sellers' Liability.
59
13.6


Limitation on Buyer's Liability
59
ARTICLE XIV MISCELLANEOUS
60
14.1


Use of Duke Name
60
14.2


Joint and Several Liability
61
14.3


Brokers.
61
14.4


Confidentiality; Press Release; IRS Reporting Requirements.
62
14.5


Escrow Provisions.
63
14.6


Successors and Assigns; No Third-Party Beneficiaries
64
14.7


Assignment
64
14.8


Further Assurances
64



ii
  
         
   
   
 

--------------------------------------------------------------------------------




14.9


Notices
65
14.10


Entire Agreement
66
14.11


Amendments
66
14.12


No Waiver
67
14.13


Governing Law
67
14.14


Submission to Jurisdiction
67
14.15


Severability
67
14.16


Section Headings
67
14.17


Counterparts
67
14.18


Construction
68
14.19


Recordation
68
14.20


Exclusivity
68
14.21


Attorney's Fees
68
14.22


Like Kind Exchange
68
14.23


Disclosure
68
14.24


Waiver of Trial by Jury
69
14.25


Date for Performance
69
14.26


Time of the Essence
69
14.27


[Reserved]
69
14.28


Excluded Assets
69
14.29


[Reserved]
69
14.30


[Reserved]
69
14.31


Tenant Improvements Under Construction
70
14.32


Preservation of Books and Records
70
14.33


[Reserved]
71
14.34


[Reserved]
71
14.35


[Reserved]
71
14.36


Interpretation
71





iii
  
         
   
   
 

--------------------------------------------------------------------------------





Exhibits
 
 
Exhibit A
-
Form of Tenant Estoppel Certificate
Exhibit B
-
Form of Sellers' Estoppel Certificate
Exhibit C
-
Form of Ground Lessor Estoppel Certificate
Exhibit D
-
Form of Assignment of Leases
Exhibit E
-
Form of Assignment of Contracts
Exhibit F
-
Form of Tenant Notice
Exhibit G
-
Form of Ground Lessor Notice
Exhibit H
-
Form of Assignment of Ground Leases
Exhibit I
-
Buyer's Closing Certificate
Exhibit J
-
[Reserved]
Exhibit K
-
Form of Deed
Exhibit L
-
Form of Improvements Deed
Exhibit M
-
Form of Bill of Sale
Exhibit N
-
Form of Assignment of Asset-Related Property
Exhibit O
-
Sellers' Closing Certificate
Exhibit P
-
Form of FIRPTA Certificate
Exhibit Q
-
Form of Title Affidavit
Exhibit R
-
Form of Broker's Lien Affidavit
 
 
 
Schedules
 
 
Schedule A
-
Seller and Properties
Schedule B
-
ROFO and ROFR Documents
Schedule C
-
Assumed Contracts
Schedule D
-
Knowledge Parties
Schedule E
-
ROFO Assets
Schedule F
-
ROFR Assets
Schedule G
-
SD Letters of Credit
Schedule 2.1(b)(iii)
-
Personal Property
Schedule 2.6
-
Allocated Asset Value
Schedule 3.1(c)
-
Consents
Schedule 3.1(d)
-
Conflicts
Schedule 3.2(b)
-
Material Contracts
Schedule 3.2(c)
-
Leases
Schedule 3.2(c)(i)
-
Tenant Improvements and Other Construction Work
Schedule 3.2(c)(ii)
-
Tenant Defaults
Schedule 3.2(c)(iii)
-
Lease Termination Payments
Schedule 3.2(d)
-
Leasing and Brokerage Commissions and Agreements
Schedule 3.2(e)
-
Casualties and Condemnations
Schedule 3.2(f)
-
Litigation
Schedule 3.2(h)
-
Ground Leases



iv
  
         
   
   
 

--------------------------------------------------------------------------------




Schedule 3.2(h)(i)
-
Ground Lease Improvements
Schedule 3.2(h)(ii)
-
Ground Lessor Defaults
Schedule 3.2(j)
-
Building/Zoning Violations
Schedule 3.2(m)
-
Security Deposits
Schedule 3.2(n)
-
Delinquency Reports
Schedule 3.2(p)
-
Unpaid Claims
Schedule 3.3(g)(ii)
-
Lease Agreements and Brokerage Agreements executed between the date hereof and
the Closing Date
Schedule 7.1
-
Designated Employees
Schedule 14.3
-
Brokers





v
  
         
   
   
 

--------------------------------------------------------------------------------





AGREEMENT OF PURCHASE AND SALE (POOL XV)
AGREEMENT OF PURCHASE AND SALE (POOL XV) (this “Agreement”), made as of the 29th
day of April 2017, by and between (i) each of the entities listed in the column
entitled “Sellers” on Schedule A attached hereto and made a part hereof
(individually, a “Seller”; collectively, the “Sellers”), and (ii) HTA
Acquisition Sub, LLC, a Delaware limited liability company (the “Buyer”). In
addition, Healthcare Trust of America Holdings, LP, a Delaware limited
partnership, is executing the Guarantee of the obligations of the Buyer under
this Agreement set forth on the signature pages to this Agreement.
Background
A.The applicable Sellers are, or will be as of the Closing, the owners or
lessees of the Land and the owners of buildings and other improvements situated
on such Land, constituting the properties listed opposite their names on
Schedule A attached hereto and made a part hereof (individually a “Property”;
collectively, the “Properties”). Schedule A also identifies whether the
applicable Seller is the owner or lessee of the Land and the improvements
thereon.
B.    The Properties listed on Schedule A, together with the Asset-Related
Property (as defined below) with respect to each Property, shall be referred to
herein, collectively, as the “Transferred Assets”.
C.    The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, the Transferred Assets, and Buyer desires to assume the
Assumed Liabilities (as defined below), in each case on the terms and conditions
hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1
  
         
   
   
 

--------------------------------------------------------------------------------





Article I
DEFINITIONS

1.1    Defined Terms. The capitalized terms used herein have the following
meanings.
“Actively Negotiating” shall have the meaning assigned thereto in
Section 3.3(g)(ii).
“Additional Rent(s)” shall have the meaning assigned thereto in Section 10.2(a).
“Adjusted Gross Asset Value” shall have the meaning assigned thereto in
Section 2.2(a).
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.
“Affiliate Leasing and Brokerage Agreements” shall have the meaning assigned
thereto in Section 3.2(d).
“Agreement” shall mean this Agreement of Purchase and Sale (Pool XV) and all
amendments hereto, together with the exhibits and schedules attached hereto, as
the same may be amended, restated, supplemented or otherwise modified, from time
to time, in each case in accordance with Section 14.11.
“Allocated Asset Value” shall have the meaning assigned thereto in Section 2.6.
“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning assigned
thereto in Section 3.1(f)(i).
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Asset-Related Property” shall have the meaning assigned thereto in
Section 2.1(b).
“Assignment of Asset-Related Property” shall have the meaning assigned thereto
in Section 6.2(b)(iii).
“Assignment of Contracts” shall have the meaning assigned thereto in Section
6.1(b)(iv).


2
  
         
   
   
 

--------------------------------------------------------------------------------




“Assignment of Ground Leases” shall have the meaning assigned thereto in Section
6.1(b)(iv).
“Assignment of Leases” shall have the meaning assigned thereto in Section
6.1(b)(iv).
“Association Assignment” shall have the meaning assigned thereto in Section
6.1(b)(iv).
“Assumed Contracts” shall have the meaning assigned thereto in Section 7.2(b).
“Assumed Liabilities” shall have the meaning assigned thereto in Section 2.1(e).
“Basket” shall have the meaning assigned thereto in Section 11.3.
“Bill of Sale” shall have the meaning assigned thereto in Section 6.1(b)(v).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Buyer-Related Entities” shall have the meaning assigned thereto in
Section 11.1.
“Buyer Specific Indemnification” shall have the meaning assigned thereto in
Section 11.2.
“Cap” shall have the meaning assigned thereto in Section 11.3.
“Cash Basis” shall have the meaning assigned thereto in Section 10.1.
“Cash Consideration Amount” shall have the meaning assigned thereto in
Section 2.2(a).
“Claim Notice” shall have the meaning assigned thereto in Section 11.5(a).
“Closing” shall have the meaning assigned thereto in Section 2.4(a).
“Closing Date” shall have the meaning assigned thereto in Section 2.4(a).
“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to Article VI of this Agreement.
“Closing Statement” shall have the meaning assigned thereto in Section
6.1(b)(v).
“Closing Year” shall have the meaning assigned thereto in Section 10.2(b).
“Confidentiality Agreement” shall mean that Duke Realty Healthcare Business
Portfolio Confidentiality Agreement, dated as of February 10, 2017, made by
Healthcare Trust of


3
  
         
   
   
 

--------------------------------------------------------------------------------




America, Inc., an Affiliate of the Buyer, in favor of Duke Realty Limited
Partnership and its Affiliates.
“Contracts” shall mean, collectively, all agreements or contracts of any Seller
relating to the ownership, operation, maintenance and management of the relevant
Property and the buildings and other improvements located thereon, or any
portion thereof, including all amendments, modifications, additions or
supplements thereto.
“Controlling Party” shall have the meaning assigned thereto in Section 11.5(b).
“Deed” shall have the meaning assigned thereto in Section 6.2(b)(iii).
“Delinquency Report” shall mean that report attached hereto as Schedule 3.2(n).
“Designated Employees” shall have the meaning assigned thereto in Section 7.1.
“Designated Subsidiary” shall have the meaning assigned thereto in Section 14.7.
“Duke Names and Marks” shall have the meaning assigned thereto in
Section 14.1(a).
“Earnest Money” shall have the meaning assigned thereto in Section 2.3.
“Effective Time” shall have the meaning assigned thereto in Article X.
“Environmental Claims” means any claim for reimbursement or remediation expense,
contribution, personal injury, property damage or damage to natural resources
made by any Governmental Authority or other Person arising from or in connection
with the presence or release of any Hazardous Substances over, on, in or under
any Property, or the violation of any Environmental Laws with respect to any
Property.
“Environmental Laws” means any Applicable Laws which regulate or control (i)
Hazardous Substances, pollution, contamination, noise, radiation, water, soil,
sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous
Substances or other materials, substances or waste into water, soil, sediment,
air or any other environmental media, including (A) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., (B) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.,
(C) the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq., (D) the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (E) the Clean Water Act,
33 U.S.C. § 1251 et seq., (F) the Clean Air Act, 42 U.S.C. § 7401 et seq., and
(G) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq. and
similar state and local Applicable Law, as amended from time to time, and all
regulations and rules issued pursuant thereto.
“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on any Seller pursuant to any Environmental Laws, including any
(i) obligations to manage, control, contain, remove, remedy, respond to, clean
up or abate any actual release of Hazardous Substances or other pollution or
contamination of any water, soil, sediment, air or other environmental media,
located on or originating from any Property, and (ii) liabilities or


4
  
         
   
   
 

--------------------------------------------------------------------------------




obligations with respect to the manufacture, generation, formulation,
processing, use, treatment, handling, storage, disposal, distribution or
transportation of any Hazardous Substances by any Seller.
“Escrow Account” shall have the meaning assigned thereto in Section 14.5(a).
“Escrow Agent” shall mean First American Title Insurance Company, Chicago
National Commercial Services Division, 30 North LaSalle Street, Suite 2700,
Chicago, Illinois 60602.
“Excluded Asset” shall have the meaning assigned thereto in Section 14.28.
“Exclusion Event” shall have the meaning assigned thereto in Section 14.28.
“Executive Order” shall have the meaning assigned thereto in Section 3.1(f)(i).
“Existing Lease” shall have the meaning assigned thereto in Section 10.7.
“Fixed Rents” shall have the meaning assigned thereto in Section 10.2(a).
“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).
“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including any agency or entity exercising
executive, legislative, judicial, regulatory or administrative governmental
powers or functions, in each case to the extent the same has jurisdiction over
the Person or Property in question.
“Gross Asset Value” shall have the meaning assigned thereto in Section 2.2(a).
“Ground Lease” shall mean each ground lease pursuant to which any of the Sellers
is a lessee for Land underlying Ground Leased Property and any amendments
thereto (collectively, the “Ground Leases”).
“Ground Leased Property” shall mean each Transferred Asset identified as being
subject to a Ground Lease on Schedule A attached hereto.
“Ground Lessor” shall mean each lessor that has executed a Ground Lease
(collectively, the “Ground Lessors”).
“Ground Lessor Estoppel” shall mean an estoppel certificate executed by a Ground
Lessor substantially in the form attached hereto as Exhibit C.
“Ground Lessor Notices” shall have the meaning assigned thereto in Section
6.1(b)(iv).
“GSA” shall mean the General Services Administration.


5
  
         
   
   
 

--------------------------------------------------------------------------------




“Guaranteed Obligation” and “Guaranteed Obligations” shall have the meaning
assigned thereto in the Guarantee set forth on the signature pages hereto.
“Guarantor” shall have the meaning assigned thereto in the Guarantee set forth
on the signature pages hereto.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including asbestos,
polychlorinated biphenyls, petroleum or petroleum by-products, radioactive
materials, radon gas and any other material or substance which is defined as or
included in the definition of a “hazardous substance”, “hazardous waste”, “toxic
waste”, “hazardous material”, “toxic pollutant”, “contaminant”, “pollutant” or
“toxic substance” or words of similar import, under any Environmental Law or
that could result in the imposition of liability under any Environmental Laws.
“Improvement Deed” shall have the meaning assigned thereto in Section
6.2(b)(ii).
“Indemnified Party” shall have the meaning assigned thereto in Section 11.5(a).
“Indemnifying Party” shall have the meaning assigned thereto in Section 11.5(a).
“Initial Closing” shall have the meaning assigned thereto in the Master PSA.
“Initial Closing Assets” shall have the meaning assigned thereto in the Master
PSA.
“Initial Closing Date” shall have the meaning assigned thereto in the Master
PSA.
“Interim Period” shall have the meaning assigned thereto in Section 10.7.
“IRS” shall mean the Internal Revenue Service.
“IRS Reporting Requirements” shall have the meaning assigned thereto in
Section 14.4(c).
“Land” means the land and Vacant Land more particularly described in a Title
Policy.
“Lease Options” shall have the meaning assigned thereto in Section 3.2(c).
“Lease Required Estoppel” shall have the meaning assigned thereto in
Section 3.4(b).
“Leases” shall mean all leases, licenses and other occupancy agreements, for all
or any portion of the Properties and all amendments, modifications, extensions
and other agreements pertaining thereto.
“Lease Termination Payments” means all payments received by or on behalf of any
Seller with respect to a Lease with respect to any terminations, surrenders,
modifications, renewals or amendments of any such Lease.


6
  
         
   
   
 

--------------------------------------------------------------------------------




“Leasing and Brokerage Agreements” shall mean, collectively, the Affiliate
Leasing and Brokerage Agreements and the Third Party Leasing and Brokerage
Agreements.
“Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design and other professional fees and costs, in each case,
to the extent the landlord is responsible for the payment of such cost or
expense under the relevant Lease or any other agreement relating to such Lease.
“Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
security interests, encumbrances, title retention agreements, adverse claims or
restrictions.
“Losses” shall have the meaning assigned thereto in Section 11.1.
“Majority Owned or Controlled Entity” shall have the meaning assigned thereto in
Section 14.7.
“Master PSA” shall mean that certain Agreement of Purchase and Sale (Pool I),
dated as of the date hereof, by and between Duke Realty Limited Partnership and
the other sellers named therein, as sellers, and the Buyer, as buyer.
“Material Contracts” shall mean all assignable Contracts, other than those
assignable Contracts which by their terms are terminable on thirty (30) days’
notice without cost or penalty, require the payment of no more than $25,000 in
any calendar year or are a part of a national contract.
“Material Title Exceptions” shall mean title exceptions affecting any Property
that (i) materially impair the current use or value of such Property for its
intended purpose or the operation of the business conducted thereon, and (ii)
are not Permitted Exceptions, Voluntary Title Exceptions or Monetary Title
Exceptions. Without limiting the generality of the foregoing, the parties hereto
agree that the Lease Options shall not be deemed to be Material Title
Exceptions.
“Monetary Title Exceptions” shall mean title exceptions affecting any Property
which are not Permitted Exceptions and which can be removed prior to or on the
Closing by the payment from Sellers of a liquidated amount.
“New Lease” shall have the meaning assigned thereto in Section 3.3(d).
“Objection Notice” shall have the meaning assigned thereto in Section 8.2(b).
“Other PSA Assets” shall mean, individually or collectively, as the context may
require, the “Transferred Assets” as defined in each of the Other PSAs.


7
  
         
   
   
 

--------------------------------------------------------------------------------




“Other PSA Closing” shall mean, individually or collectively, as the context may
require, the “Closing” as defined in each of the Other PSAs.
“Other PSAs” shall mean, individually or collectively, as the context may
require, the following: (i) the Master PSA; (ii) that certain Agreement of
Purchase and Sale (Pool II), dated as of the date hereof, by and between Duke
Realty Limited Partnership and the other sellers named therein, as sellers, and
the Buyer, as buyer; (iii) that certain Agreement of Purchase and Sale (Pool
III), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; (iv) that certain Agreement of Purchase and Sale (Pool IV), dated as of
the date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer; (v) that certain
Agreement of Purchase and Sale (Pool V), dated as of the date hereof, by and
between Duke Realty Limited Partnership and the other sellers named therein, as
sellers, and the Buyer, as buyer; (vi) that certain Agreement of Purchase and
Sale (Pool VI), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; (vii) that certain Agreement of Purchase and Sale (Pool VII), dated as of
the date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer; (viii) that certain
Agreement of Purchase and Sale (Pool VIII), dated as of the date hereof, by and
between Duke Realty Limited Partnership and the other sellers named therein, as
sellers, and the Buyer, as buyer; (ix) that certain Agreement of Purchase and
Sale (Pool IX), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; (x) that certain Agreement of Purchase and Sale (Pool X), dated as of the
date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer; (xi) that certain
Agreement of Purchase and Sale (Pool XI), dated as of the date hereof, by and
between Duke Realty Limited Partnership and the other sellers named therein, as
sellers, and the Buyer, as buyer; (xii) that certain Agreement of Purchase and
Sale (Pool XII), dated as of the date hereof, by and between Duke Realty Limited
Partnership and the other sellers named therein, as sellers, and the Buyer, as
buyer; (xiii) that certain Agreement of Purchase and Sale (Pool XIII), dated as
of the date hereof, by and between Duke Realty Limited Partnership and the other
sellers named therein, as sellers, and the Buyer, as buyer; (xiv) that certain
Agreement of Purchase and Sale (Pool XIV), dated as of the date hereof, by and
between Duke Realty Limited Partnership and the other sellers named therein, as
sellers, and the Buyer, as buyer; and (xv) that certain Agreement of Purchase
and Sale (Pool XVI), dated as of the date hereof, by and between Duke Realty
Limited Partnership and the other sellers named therein, as sellers, and the
Buyer, as buyer.
“Outside Date” shall have the meaning assigned thereto in Section 13.1(a).
“Owners’ Association” shall mean any association or organization created
pursuant to the Owners’ Association Documents.
“Owners’ Association Documents” shall have the meaning assigned thereto in
Section 3.2(g).
“Permitted Exceptions” shall mean (i) Liens for current real estate taxes or
assessments which are not yet due and payable, or are due and payable but not
yet delinquent, or that are being contested in good faith by appropriate
proceedings, (ii) any exceptions to title


8
  
         
   
   
 

--------------------------------------------------------------------------------




approved or waived by the Buyer in accordance with this Agreement, (iii)
customary utility easements which (A) do not encroach any buildings or other
improvements located at the applicable Property, (B) are within and do not
violate any setback requirements or restrictions or Applicable Laws, and (C) do
not materially and adversely impact the current use or value of the applicable
Property, (iv) the rights of Tenants, as tenants only, pursuant to Leases, (v)
any matters created or caused by the Buyer, and (vi) Liens arising out of, under
or permitted in connection with this Agreement or the Closing Documents.
“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
“Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(iii).
“Properties” and “Property” shall have the meanings assigned thereto in
“Background” paragraph A.
“Real Estate Tax” shall have the meaning assigned thereto in Section 10.1.
“REAs” shall mean those certain reciprocal easement agreements, covenants
conditions and restrictions, and similar property-related agreements encumbering
or otherwise affecting the Transferred Assets.
“Rents” shall have the meaning assigned thereto in Section 10.2(a).
“Replacement Letter of Credit” shall have the meaning assigned thereto in
Section 2.3.
“Reporting Person” shall have the meaning assigned thereto in Section 14.4(c).
“Retained Liabilities” shall have the meaning assigned thereto in Section
2.1(f).
“ROFO Asset” shall mean a Transferred Asset with respect to which all or a
portion of such Transferred Asset is occupied by a ROFO Party under a ROFO
Document, as more specifically set forth on Schedule E attached hereto.
“ROFO Documents” shall mean, collectively or individually, as the context may
require, those certain Leases, Ground Leases, or REAs identified on Schedule B
attached hereto.
“ROFO Party” shall mean, collectively or individually, as the context may
require, the Tenants or other parties under the ROFO Documents.
“ROFR Asset” shall mean a Transferred Asset with respect to which all or a
portion of such Transferred Asset is occupied by a ROFR Party under a ROFR
Document, as more specifically set forth on Schedule F attached hereto.
“ROFR Documents” shall mean, collectively or individually, as the context may
require, those certain Leases, Ground Leases or REAs identified on Schedule B
attached hereto.


9
  
         
   
   
 

--------------------------------------------------------------------------------




“ROFR Party” shall mean, collectively or individually, as the context may
require, the Tenants or other parties under the ROFR Documents.
“SD Letters of Credit” shall have the meaning assigned thereto in
Section 10.2(a), and as more specifically summarized on Schedule G attached
hereto.
“Seller Agent” shall have the meaning assigned thereto in Section 14.2.
“Seller Party” shall have the meaning assigned thereto in Section 14.2.
“Seller’s Property” shall mean, with respect to each Seller, the Property owned
(or that will be owned as of the Closing) by such Seller, as set forth in
Schedule A.
“Sellers” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Sellers’ Actual Reimbursable Tenant Expenses” shall have the meaning assigned
thereto in Section 10.2(c).
“Sellers’ Actual Tenant Reimbursements” shall have the meaning assigned thereto
in Section 10.2(c).
“Sellers’ Estoppel Certificate” shall have the meaning assigned thereto in
Section 3.4(d).
“Sellers’ Knowledge” shall mean the actual knowledge of the Sellers based upon
the actual knowledge of (i) Keith Konkoli with respect to the Transferred
Assets, and (ii) the persons identified as the “Asset Manager” with respect to
each Transferred Asset on Schedule D attached hereto.
“Sellers’ Reconciliation Statement” shall have the meaning assigned thereto in
Section 10.2(c).
“Sellers’ Related Entities” shall mean Sellers, their Affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing.
“Serial Closing” shall have the meaning assigned thereto in the Master PSA.
“Statement of Lease” shall mean with respect to any Lease with the GSA as Tenant
a “Statement of Lease” in the form required by the GSA.
“Tax” shall mean any and all fees (including documentation, recording, license
and registration fees) and taxes (including net income, alternative, unitary,
alternative minimum, minimum franchise, value added, ad valorem, income,
receipts, capital, social security, service, license, excise, sales, payroll,
worker’s compensation, unemployment or compensation taxes, duty or custom taxes,
franchise, use, leasing, fuel, excess profits, turnover, occupation, property
(personal and real, tangible and intangible), transfer, recording and stamp
taxes, levies, imposts, duties, charges, fees, assessments, or withholdings of
any nature whatsoever, general or special, ordinary or extraordinary, and any
transaction privileges or similar taxes) imposed by or on


10
  
         
   
   
 

--------------------------------------------------------------------------------




behalf of a Governmental Authority, together with any and all penalties, fines,
additions to tax and interest thereon, whether disputed or not, and.
“Tenant Audits” shall have the meaning assigned thereto in Section 10.2(d).
“Tenant Estoppel” shall have the meaning assigned thereto in Section 3.4(a).
“Tenants” shall mean the tenants under the Leases.
“Tenant Notices” shall have the meaning assigned thereto in Section 6.1(b)(iv).
“Terminated Contracts” shall mean all Contracts other than Assumed Contracts.
“Third Party Claim” shall have the meaning assigned thereto in Section 11.5(a).
“Third Party Leasing and Brokerage Agreements” shall have the meaning assigned
thereto in Section 3.2(d).
“TI Job Under Construction” or “TI Jobs Under Construction” shall have the
meaning assigned thereto in Section 14.31(a).
“Title Company” shall mean the Escrow Agent.
“Title Objection” shall have the meaning assigned thereto in Section 8.5.
“Title Policy” shall mean one or more (as applicable as the context may require)
owner’s or leasehold policies of title insurance, as applicable, issued by the
Title Company, with respect to each Property in the standard form (as
applicable) used in the state in which such Property is located, insuring as of
the Closing Date, in an amount equal to the Allocated Asset Value for such
Property, that the Buyer (or a Designated Subsidiary) owns fee simple title (or
such other estate as may be applicable) to such Property free and clear of all
liens and encumbrances other than the Permitted Exceptions, without standard
exceptions for parties in possession except pursuant to written Leases (as
Tenants only, with no rights to purchase, options, rights of first refusal or
rights of first offer), mechanics’ liens, and matters of survey.
“Transfer Notice” shall have the meaning assigned thereto in Section 14.34.
“Transferred Assets” shall mean, collectively, the Properties and the
Asset-Related Property.
“Vacant Land” shall mean the land parcels described on Schedule A attached
hereto.
“Voluntary Title Exceptions” shall mean with respect to each Property (i) the
lien of any mortgage affecting such Property, whenever created, and (ii) title
exceptions affecting such Property that are knowingly and intentionally created
by the Sellers or their Affiliates after the date of this Agreement; provided,
however, that the term “Voluntary Title Exceptions” as used in this Agreement
shall not include the following: (a) any Permitted Exceptions; (b) any title
exception created by a Tenant that is not otherwise prohibited by the applicable
Lease for such Tenant thereunder; and (c) any title exceptions that are
approved, waived or deemed to have


11
  
         
   
   
 

--------------------------------------------------------------------------------




been approved or waived by the Buyer pursuant to the terms of this Agreement or
that are created in accordance with the provisions of this Agreement.

Article II    
SALE, CONSIDERATION AND CLOSING

2.1    Sale of Transferred Assets.
(a)    Except as otherwise set forth in this Agreement, on the Closing Date and
pursuant to the terms and subject to the conditions set forth in this Agreement,
the Sellers shall sell to the Buyer, and the Buyer shall purchase from each of
the Sellers, all of the Transferred Assets.
(b)    The transfer of the Properties to the Buyer shall include the transfer of
all Asset-Related Property with respect to such Properties. For purposes of this
Agreement, “Asset‑Related Property” shall mean the following:
(i)    all of the relevant Seller’s right, title and interest in and to all
easements, covenants and other rights appurtenant to the applicable Property,
and all right, title and interest of the relevant Seller, if any, in and to any
land lying in the bed of any street, road, avenue or alley, open or closed, in
front of or adjoining the applicable Property and to the center line thereof;
(ii)    all of the relevant Seller’s right, title and interest in and to all
Owners’ Association Documents and REAs;
(iii)    all personal property organized by Property on the attached
Schedule 2.1(b)(iii) and furniture, fixtures, equipment, tools, supplies and
other personal property (collectively, the “Personal Property”) (except items
owned or leased by Tenants or which are leased by the relevant Seller) which are
now, or may hereafter prior to the Closing Date be, placed in or attached to the
Property;
(iv)    to the extent they may be transferred under Applicable Law and without
cost to Seller (unless the Buyer agrees in writing to pay any such cost), all
licenses, permits, consents, certificates, approvals, orders and authorizations
presently issued in connection with the operation of all or any part of the
Property as it is presently being operated;
(v)    to the extent assignable and without cost to Seller (unless the Buyer
agrees in writing to pay any such cost), all warranties and guaranties issued to
the relevant Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the improvements
included as part of the Property;
(vi)    to the extent assignable and without cost to Seller (unless the Buyer
agrees in writing to pay any other cost), all other intangibles associated with
the Properties, including goodwill, all logos, designs, trade names, building
names, trademarks related to the Property and other general intangibles relating
to the Property, all telephone exchange numbers specifically dedicated and
identified with the Properties and any URL designations and domain names
containing the name of any Property, but specifically excluding


12
  
         
   
   
 

--------------------------------------------------------------------------------




(A) the names “Duke”, “Duke Realty” or derivatives therefrom or combinations
thereof and (B) any logos or trademarks of Duke Realty;
(vii)    all Ground Leases, Leases and Assumed Contracts, and all security and
escrow deposits held by the relevant Seller in connection with any such Lease or
Assumed Contract;
(viii)    all books and records, tenant files, tenant lists and tenant marketing
information relating to the Properties; and
(ix)    to the extent assignable, the plans and specifications, engineering
drawings and prints with respect to the improvements, all operating manuals, and
all books, data and records regarding the physical components systems of the
improvements at the Properties, each to the extent in the Sellers’ or a Sellers’
Affiliate’s possession (or reasonably obtainable by the Sellers without cost).
(c)    [Reserved]
(d)    [Reserved]
(e)    On the Closing Date and pursuant to the terms and subject to the
conditions set forth in this Agreement, and subject to the exclusions set forth
in Section 2.1(f), as partial consideration for the Transferred Assets, the
Buyer shall assume and thereafter timely pay, discharge and perform in
accordance with their terms, the following, and only the following, liabilities
of the Seller Parties, as the same shall exist from and after the Effective Time
(collectively, the “Assumed Liabilities”):
(i)    all liabilities and obligations of the Seller Parties relating to or
arising under or out of any of the Transferred Assets, including in respect of
the Leases, Ground Leases, Owners’ Association and the Assumed Contracts, in
each case to the extent such liabilities and obligations are attributable to any
period from and after the Effective Time;
(ii)    all liabilities and obligations for Taxes with respect to any of the
Transferred Assets attributable to any period from and after the Effective Time;
(iii)    all transfer taxes for which Buyer is liable pursuant to Section 9.1;
(iv)    [Reserved]; and
(v)    all other liabilities and obligations of the Seller Parties expressly
transferred to or assumed by Buyer or its Affiliates pursuant to this Agreement
or any Closing Document.
(f)    Notwithstanding anything to the contrary herein, it is expressly
understood and agreed that Buyer shall not assume or have any responsibility for
any liability of the Seller Parties not expressly assumed as an Assumed
Liability, and, as between Buyer and the Seller Parties, the applicable Seller
Party shall retain all liabilities of the Seller Parties other than the Assumed
Liabilities, to the extent any such liabilities arise from the transactions
contemplated by this Agreement or actions of Sellers prior to the Closing
(collectively, the “Retained Liabilities”).


13
  
         
   
   
 

--------------------------------------------------------------------------------





2.2    Gross Asset Value; Earnest Money.
(a)    The purchase price for the sale of the Transferred Assets and the
assumption of the Assumed Liabilities shall be an amount in cash equal to the
aggregate gross asset value (the “Gross Asset Value”) of the Transferred Assets
of $56,199,882, as adjusted pursuant to the terms of this Agreement. The Gross
Asset Value shall be adjusted to reflect net prorations and other adjustments
provided for in this Agreement (as adjusted, the “Adjusted Gross Asset Value”).
For purposes of this Agreement, the Adjusted Gross Asset Value shall be the
aggregate “Cash Consideration Amount.” The Cash Consideration Amount to be paid
by the Buyer to the Sellers shall be equal to the sum of the Allocated Asset
Values in respect of the Transferred Assets to be purchased and sold at the
Closing, as adjusted to reflect net proration and other adjustments provided for
in this Agreement applicable to such Transferred Assets.
(b)    At the Closing:
(i)    the Buyer shall deliver the Cash Consideration Amount in respect of the
Transferred Assets to be purchased and sold at the Closing, less the pro rata
portion of the Earnest Money and any interest earned thereon (unless such
Earnest Money is in the form of a letter of credit in which case the Earnest
Money shall not be deducted and the Escrow Agent shall return the undrawn letter
of credit to the Buyer and Buyer shall deliver to the Escrow Agent a Replacement
Letter of Credit promptly upon the Closing), to the Sellers in immediately
available funds by wire transfer to such account or accounts that the Sellers
shall designate to the Buyer prior to the Closing;
(ii)    the Escrow Agent shall deliver the Earnest Money and any interest earned
thereon (unless such Earnest Money is in the form of a letter of credit in which
case the Escrow Agent shall return the undrawn letter of credit to the Buyer and
Buyer shall deliver to the Escrow Agent a Replacement Letter of Credit promptly
upon the Closing) to the Sellers to such account or accounts the Sellers shall
designate to the Escrow Agent; and
(iii)    [Reserved].
(c)    No adjustment shall be made to the Gross Asset Value except as explicitly
set forth in this Agreement.

2.3    Earnest Money. Within two (2) Business Days after the date of this
Agreement, the Buyer shall deposit with Escrow Agent an aggregate amount under
this Agreement and the Other PSAs equal to $150,000,000 (“Earnest Money”). The
Earnest Money shall be in the form of either (a) immediately available funds by
wire transfer to an account at the Escrow Agent’s office as Escrow Agent shall
designate to the Buyer or (b) in the form of a letter of credit reasonably
acceptable to Sellers and issued by such issuing bank as is reasonably approved
by Sellers naming Duke Realty Limited Partnership as beneficiary and having a
face amount equal to the Earnest Money. To the extent the Earnest Money is in
the form of immediately available funds by wire transfer, upon delivery of such
Earnest Money by the Buyer to Escrow Agent the Earnest Money will be deposited
by Escrow Agent in an interest-bearing account with the Escrow Agent acceptable
to the Buyer and the Sellers and shall be held in escrow in accordance with the
provisions of Section 14.5. All interest earned on the Earnest Money while held
by Escrow Agent shall be paid to the party to whom the Earnest Money is paid,
except that if the


14
  
         
   
   
 

--------------------------------------------------------------------------------




Closing occurs, the Buyer shall receive a credit for such interest in accordance
with Section 2.2(b). At the Closing and each Other PSA Closing, a pro rata
portion of the Earnest Money and any interest earned thereon shall be applied to
the Cash Consideration Amount to be paid at the Closing pursuant to this
Agreement and each Other PSA (unless such Earnest Money is in the form of a
letter of credit in which case the Earnest Money shall not be so applied and the
Escrow Agent shall return the undrawn letter of credit to the Buyer and Buyer
shall deliver to the Escrow Agent a replacement letter of credit, in the same
form and issued by the same issuing bank, having a face amount equal to the face
amount of the last letter of credit so delivered less the applicable pro rata
portion of the Earnest Money released at the Closing (“Replacement Letter of
Credit”) promptly upon the Closing); provided, however, that in all events at
least the greater of (x) $25,000,000 and (y) ten percent (10%) of the aggregate
Allocated Asset Value of the sum of (A) the remaining “Deferred Assets” under
the Master PSA and (B) the “Transferred Assets” under this Agreement and each
Other PSA, shall be reserved for application to the Cash Consideration Amount
payable pursuant to this Agreement or each applicable Other PSA at the time of
the final Serial Closing under the Master PSA (or the Closing or any Other PSA
Closing if such closing hereunder or thereunder shall occur after the final
Serial Closing); provided, further, that in all events five percent (5%) of the
“Allocated Asset Value” (as such term is defined in the Master PSA) for the
Baylor College Station MOB shall be reserved for application to the “Cash
Consideration Amount” payable pursuant to the Master PSA at the time of the sale
of such “Property” and the “Asset-Related Property” related thereto (as such
terms are defined in the Master PSA) in accordance with Section 14.33 of the
Master PSA.

2.4    The Closing.
(a)    The closing (the “Closing”) of the sale and purchase of the Transferred
Assets and the assumption by the Buyer of the Assumed Liabilities shall take
place (i) on the date that is five (5) Business Days after the satisfaction or
written waiver (to the extent permitted by Applicable Law) of the conditions to
Closing in accordance with Section 5.1 and Section 5.2 (other than those
conditions to Closing that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions to Closing at such
time) in respect of Transferred Assets (under this Agreement and the Other PSAs)
having an Allocated Asset Value of at least $1,400,000,000 in the aggregate
under this Agreement and the Other PSAs, in the event the Closing hereunder will
occur simultaneously with the Initial Closing under the Master PSA, (ii) on the
date that is five (5) Business Days after the satisfaction or written waiver (to
the extent permitted by Applicable Law) of the conditions to Closing in
accordance with Section 5.1 and Section 5.2 (other than those conditions to
Closing that by their nature are to be satisfied at the Closing, but subject to
the satisfaction or waiver of those conditions to Closing at such time) in
respect of Transferred Assets (under this Agreement and the Other PSAs) having
an Allocated Asset Value of at least $250,000,000 in the aggregate under this
Agreement and the Other PSAs, in the event the Closing hereunder will occur (A)
simultaneously with any Serial Closing under the Master PSA, (B) simultaneously
with any Other PSA Closing, or (C) solely in respect of the Transferred Assets
to be purchased and sold hereunder, or (iii) on such other date or such other
time as the parties hereto may agree in writing; provided, however, that there
shall be no more than four (4) closings in the aggregate under this Agreement
and the Other PSAs, collectively. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.” For all purposes under this
Agreement and each Closing Document, (i) all matters at the Closing and any
applicable Other PSA Closing (to the extent occurring on the same date) will be
considered to take place simultaneously and (ii) the Closing shall be deemed
effective as of the Effective


15
  
         
   
   
 

--------------------------------------------------------------------------------




Time. For the avoidance of doubt, the purchase and sale of the Transferred
Assets hereunder shall occur in a single Closing only.

2.5    [Reserved]

2.6    Allocated Asset Value. The Sellers and the Buyer hereby agree that the
Gross Asset Value plus each of the “Gross Asset Values” (as defined in each of
the Other PSAs) shall be allocated among the Transferred Assets and the Other
PSA Assets as set forth on Schedule 2.6 attached hereto (as to each Transferred
Asset and the Other PSA Assets (as applicable) the “Allocated Asset Value”), for
federal, state, local and foreign Tax purposes in accordance with applicable
U.S. federal Tax laws and analogous provisions of state, local and foreign Tax
laws. The Sellers and the Buyer shall file all Tax returns and related Tax
documents consistent with such allocations, as such allocations may be
reallocated pursuant to the provision of this Section 2.6 or otherwise adjusted
by agreement of the parties hereto.

Article III    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS

3.1    General Seller Representations and Warranties. Each Seller, for itself
solely as it relates to such Seller’s Transferred Assets, hereby represents,
warrants and covenants to the Buyer:
(a)    Formation; Existence. It is a limited partnership, general partnership,
limited liability company or corporation, as applicable, duly formed, validly
existing and in good standing (if applicable) under the laws of the State of its
formation and authorized to do business in the state in which the applicable
Properties owned by such Seller are located.
(b)    Power and Authority. It has all requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Such Seller is authorized to do business in,
and is in good standing under, the state in which the Property such Seller owns
or leases pursuant to Schedule A attached hereto is located. The execution,
delivery and performance of this Agreement and the consummation of the
transactions provided for in this Agreement have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(c)    No Consents. Except as set forth on Schedule 3.1(c) attached hereto, no
consent, license, approval, order, permit or authorization of, or registration,
filing or declaration with, any Person, court or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by such
Seller in connection with such Seller’s execution, delivery and performance of
this Agreement or any of the transactions required or contemplated hereby.
(d)    No Conflicts. Except as set forth on Schedule 3.1(d) attached hereto, the
consummation of the transaction herein contemplated and the compliance by such
Seller with the terms of this Agreement do not and will not (i) conflict with or
result in any violation of such


16
  
         
   
   
 

--------------------------------------------------------------------------------




Seller’s organizational documents, (ii) conflict with or result in a breach of
any of the terms and conditions of, or constitute a default under, any
agreement, arrangement, understanding, accord, document or instrument by which
such Seller is bound, or (iii) violate any existing term or provision of any
order, writ, judgment, injunction, decree, law, or regulation applicable to such
Seller or such Seller’s Transferred Assets, except in the case of clause (ii) or
(iii) for any conflict or violation that will not adversely affect such Seller’s
ability to consummate the transaction contemplated by this Agreement.
(e)    Taxes. Such Seller has duly and timely filed, or has had filed on its
behalf, all Tax returns required to be filed with respect to the Transferred
Assets (taking into account requests for extensions to file such Tax returns) on
or before the date of this Agreement. All material amounts of Taxes owed by such
Seller as shown on such Tax returns have either been paid or adequate provision
therefor has been made. There are no proposed, pending, or active Tax audits or
examinations with respect to the Transferred Assets. Such Seller is not a
“foreign person” as defined in Internal Revenue Code Section 1445 and the
regulations issued thereunder.
(f)    Anti-Terrorism.
(i)    Neither such Seller nor, to Sellers’ Knowledge, its Affiliates, is in
violation of any Applicable Laws relating to terrorism, money laundering or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”).
(ii)    Neither such Seller nor, to Sellers’ Knowledge, its Affiliates, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State or other U.S. government agencies, all as may be amended
from time to time.
(iii)    Neither such Seller nor, to Sellers’ Knowledge, its Affiliates
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in clause (ii) above, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.
(iv)    Such Seller understands and acknowledges that such Seller or its
Affiliates may become subject to further anti-money laundering regulations, and
agrees to execute instruments, provide information, or perform any other acts as
may be required for compliance with such anti-money laundering regulations for
the purpose of: (A) carrying out due diligence as may be required by Applicable
Law to establish such Seller’s identity and source of funds; (B) maintaining
records of such identities and sources of funds, or verifications or


17
  
         
   
   
 

--------------------------------------------------------------------------------




certifications as to the same; and (C) taking any other actions as may be
required to comply with and remain in compliance with anti-money laundering
regulations applicable to such Seller.
(v)    Neither such Seller, nor any person controlling or controlled by such
Seller, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable Anti-Money Laundering and Anti-Terrorism Laws
(including funds being derived from any person, entity, country or territory on
a Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)).

3.2    Representations and Warranties of the Sellers as to the Transferred
Assets. Each Seller, for itself solely as it relates to such Seller’s
Transferred Assets, hereby represents, warrants and covenants to the Buyer:
(a)    Ownership of Property. Other than this Agreement, and the options to
purchase referenced in Section 14.28(x), such Seller has not entered into an
agreement to sell any of such Seller’s Transferred Assets (other than in respect
of a transfer to a single purpose entity that is directly or indirectly wholly
owned by a Seller or one of its Affiliates as permitted by Section 14.7). Such
Seller has, or will have as of the Closing, good, marketable and indefeasible
title to such Seller’s Transferred Assets, subject to the Permitted Exceptions.
(b)    Material Contracts. All Material Contracts affecting such Seller’s
Transferred Assets are set forth by Property on Schedule 3.2(b) attached hereto
and the same have not been amended, supplemented or otherwise modified, except
as set forth on Schedule 3.2(b) attached hereto. Such Material Contracts contain
the entire agreement between such Seller and the contract vendors, licensors and
lessors named therein. Each of the Material Contracts is in full force and
effect, and such Seller has not given or received any written notice of any
breach or default under any Material Contract which has not been cured, or with
respect to which the relevant right or obligation has not been waived. Such
Seller is not in default of any of its obligations under such Material Contracts
and, to Sellers’ Knowledge, the applicable contract vendors, licensors and
lessor named therein are not in default of their respective obligations under
the applicable Material Contracts. Such Seller has delivered or made available
to the Buyer true and complete copies of all of such Material Contracts.
(c)    Leases. Such Seller has made available to the Buyer the leases, licenses
and occupancy agreements (including all amendments, modifications and
supplements thereto) with respect to the Properties as described on Schedule
3.2(c) attached hereto. There are no leases, subleases, licenses or other
occupancy agreements to which such Seller is a party for all or any portion of
such Seller’s Property, other than the Leases set forth on Schedule 3.2(c)
attached hereto. Such Leases (i) have not been amended, supplemented or
otherwise modified except as disclosed in the documents referenced on Schedule
3.2(c) attached hereto or stated on Schedule 3.2(n) attached hereto, and (ii)
contain the entire agreement between the relevant landlord and the applicable
tenant named therein with respect to the applicable leasehold interest. Except
as set forth in the Delinquency Report, to Sellers’ Knowledge as of the date of
this Agreement, Fixed Rent and Additional Rent are currently being collected
under such Leases without offset, counterclaim or deduction. Such Seller has
made available to the Buyer true and complete copies of the Leases, as
applicable. Except as set forth on Schedule 3.2(c)(i) attached


18
  
         
   
   
 

--------------------------------------------------------------------------------




hereto, all tenant improvements and other construction work to be performed by
such Seller under such Leases have been completed. There are no tenant
inducement costs with respect to the Leases of such Seller’s Transferred Assets
or any renewal thereof except as may be set forth in the Leases. No party has
any purchase option, right of first refusal, right of first offer, right of
reverter or similar right under such Leases (collectively, “Lease Options”),
except those Tenants relating to the Lease Options referenced in Section 14.28
below, relating to the purchase of all or a portion of such Seller’s Property
and listed on Schedule B attached hereto. Except as set forth on Schedule
3.2(c)(ii) attached hereto or in the Delinquency Report, as of the date of this
Agreement, (i) such Seller has not received any written notice from any tenant
under a Lease claiming landlord is in default in its obligations as landlord
under such Lease and (ii) to Sellers’ Knowledge, there exists no default by any
tenant under any such Lease. Such Seller has not received any Lease Termination
Payments as of the date hereof, except as set forth on Schedule 3.2(c)(iii)
attached hereto.
(d)    Brokerage Commissions. There are no brokerage commissions, tenant
inducement costs or finders’ fees payable by such Seller with respect to the
current term of the Leases or the Ground Leases, other than those set forth on
Schedule 3.2(d) attached hereto. Such Seller does not have any agreement with
any Affiliate broker which will survive the Closing Date with respect to the
current term or any renewal, extended or amended term, except as set forth on
Schedule 3.2(d) attached hereto (the “Affiliate Leasing and Brokerage
Agreements”) and such Seller does not have any agreement with any third party
broker with respect to the current term or any renewal, extended or amended
term, except as set forth on Schedule 3.2(d) attached hereto (the “Third Party
Leasing and Brokerage Agreements”).
(e)    Casualty; Condemnation. There is no unrepaired casualty damage to any of
such Seller’s Properties and there is no pending condemnation or similar
proceedings or written notices thereof affecting any Property, and, to Sellers’
Knowledge, no action is threatened or contemplated except as set forth on
Schedule 3.2(e) attached hereto.
(f)    Litigation. There are no actions, suits or proceedings pending against
or, to Sellers’ Knowledge, threatened against such Seller in any court or before
or by an arbitration tribunal or regulatory commission, department or agency
which, if adversely determined, would materially adversely affect (i) such
Sellers’ ability to consummate the transactions contemplated by this Agreement,
(ii) the ownership of any Transferred Asset or (iii) the operation of a
Property, except in each case as set forth on Schedule 3.2(f) attached hereto.
(g)    Owners’ Associations. To Sellers’ Knowledge, such Seller has made
available to the Buyer true and complete owners’ association documents and all
by-laws in connection with the foregoing, relating to such Seller’s Properties,
to the extent the same are in such Seller’s possession (collectively, the
“Owners’ Association Documents”). Such Seller has not received any written
notice that it is in default of any monetary or other payment amounts owed by
such Seller with respect to any Owners’ Associations, and to such Sellers’
Knowledge, it is not in default thereunder. Other than as provided in the
Owners’ Association Documents or as provided in this Agreement, such Seller has
no other obligations relating to the Owners’ Associations.
(h)    Ground Leases. Such Seller has made available to the Buyer true and
complete copies of the Ground Leases (including all amendments, modifications
and


19
  
         
   
   
 

--------------------------------------------------------------------------------




supplements thereto) with respect to such Seller’s Properties as described on
Schedule 3.2(h) attached hereto. There are no Ground Leases to which such Seller
is a party for all or any portion of such Seller’s Properties, other than the
Ground Leases set forth on Schedule 3.2(h) attached hereto. Such Ground Leases
(i) have not been amended, supplemented or otherwise modified except as
disclosed in the documents referenced on Schedule 3.2(h) attached hereto or
stated on Schedule 3.2(n) attached hereto, and (ii) contain the entire agreement
between the relevant Ground Lessor and the ground lessee named therein with
respect to the applicable leasehold interest. Except as set forth in the
Delinquency Report, to Sellers’ Knowledge as of the date of this Agreement, rent
is currently being paid under such Ground Leases without offset, counterclaim or
deduction. Except as set forth on Schedule 3.2(h)(i) attached hereto, all ground
lease improvements and other construction work to be performed by such Seller
under such Ground Leases have been completed. No Person has any Lease Options
except those Ground Lessors relating to the Lease Options referenced in Section
14.28 below, relating to the purchase of all or a portion of such Seller’s
Property and listed on Schedule B attached hereto. Except as set forth on
Schedule 3.2(h)(ii) attached hereto or in the Delinquency Report, as of the date
of this Agreement, to Sellers’ Knowledge, there exists no default by any Ground
Lessor under any such Ground Lease.
(i)    Ownership of the Personal Property. Such Seller has good and valid title
to the Personal Property, which in each case shall be free and clear of all
Liens as of the Closing Date, other than Liens that would not materially impair
the current use or value of such Personal Property for its intended purpose.
Such Seller has not pledged, assigned, hypothecated or transferred any of its
right, title or interest in any of the Personal Property.
(j)    Compliance with Law. Such Seller has not received any written notice of a
material violation of any Applicable Law with respect to the Transferred Assets,
including any applicable fire, health, building, use, occupancy or zoning laws,
regulations, ordinances and codes with respect to such Seller’s Property, which
has not been cured or dismissed or would impact the Buyer’s use of the Property
except for those set forth on Schedule 3.2(j) attached hereto; provided,
however, that nothing in this Section 3.2(j) shall limit the right of the Buyer
to object to any matter or issue set forth on such Schedule 3.2(j) pursuant to
Article VIII of this Agreement.
(k)    Environmental Matters. Except as (i) contained in any environmental
assessment report made available by Sellers to the Buyer prior to the date of
this Agreement, (ii) expressly disclosed in writing by Sellers to the Buyer
prior to the date of this Agreement, or (iii) as contained in any report
prepared by the Buyer’s environmental engineers or consultants, such Seller, to
Sellers’ Knowledge, has not received any written notice from any Governmental
Authority or other Person of any Environmental Claims, Environmental Liabilities
or violations of any Environmental Laws with respect to such Seller’s Property
and, to Sellers’ Knowledge and except as contained in any environmental
assessment report, such Seller’s Property is not in material violation of any
Environmental Laws.
(l)    Bankruptcy. No insolvency proceeding of any character (including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors (including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to such Seller or such Seller’s Property is pending, or,
to Sellers’ Knowledge, is being threatened against such Seller by any Person.


20
  
         
   
   
 

--------------------------------------------------------------------------------




(m)    Security Deposits. Attached hereto as Schedule 3.2(m) is a true and
complete list of the security deposits (whether in the form of cash, letter of
credit or otherwise) under the Leases being held by the Sellers, organized by
Property and by Tenant.
(n)    Delinquency Report. Attached hereto as Schedule 3.2(n) is a true and
complete report setting forth as of the date of this Agreement, all arrearages
in excess of thirty (30) days under the Leases. Sellers shall provide an update
of Schedule 3.2(n) at and as of the Closing.
(o)    Insurance. Such Seller’s insurance policies (including such Seller’s
casualty insurance and lost rent insurance) covering such Seller’s Property, are
in full force and effect, all premiums due with respect thereto have been paid
and no written notice of cancellation has been received with respect thereto.
(p)    Unpaid Claims. As of the date of this Agreement, there are no unpaid
bills, claims or Liens in connection with any construction or repair of such
Seller’s Property except for those that are not yet due and payable, or are due
and payable but not yet delinquent, or that are being contested in good faith by
appropriate proceedings or as otherwise described on Schedule 3.2(p) attached
hereto.
(q)    Permits. To Sellers’ Knowledge, such Seller has all material licenses,
permits (including building permits and occupancy permits), easements and
rights-of-way that are required by Applicable Law to be obtained by such Seller
in order to continue the present use and occupancy of such Seller’s Property in
all material respect in substantially the same manner.

3.3    Operations Prior to Closing. From the date hereof until Closing, each of
the Sellers shall:
(a)    Insurance. Keep such Seller’s Transferred Assets insured against fire and
other hazards, and public liability insurance with respect to damage or injury
to persons or property occurring on such Seller’s Property, as covered by the
insurance policies maintained by such Seller on the date of this Agreement and
as required by any Lease or Ground Lease.
(b)    Operation. Operate and maintain such Seller’s Property, and perform all
maintenance and repair, in a businesslike manner and in accordance with such
Seller’s past practices with respect to such Seller’s Property, but subject to
normal wear and tear.
(c)    New Contracts. Not enter into any new contracts relating to such Seller’s
Transferred Assets, nor amend, supplement, terminate or otherwise modify any
Contract (except as set forth in Section 3.3(g)), without the prior written
consent of the Buyer, which consent may be granted or withheld in the Buyer’s
reasonable discretion unless (i) such contract contains a thirty (30) day
termination provision and provides for total payments which are in no event
greater than $50,000, or (ii) is necessary to preserve the safety of the Tenants
or the Property; provided that in the case of clause (ii), (A) such new contract
is entered into at no cost to the Buyer and (B) such Seller shall provide the
Buyer with prompt written notice of any such contract, along with a copy
thereof, which such notice shall in no event be more than two (2) days after
such new contract has been executed by all parties thereto. Notwithstanding
anything to the contrary in this Section 3.3(c) attached hereto, in no event
shall such Seller enter in any leasing or brokerage agreement without the
Buyer’s prior written consent, which consent may be


21
  
         
   
   
 

--------------------------------------------------------------------------------




granted or withheld in the Buyer’s reasonable discretion. If such Seller enters
into any contract after the date of this Agreement with the approval of the
Buyer or as permitted in clause (i) through (ii) above, then such new contract
shall be included in the definition of “Contract” and added to Schedule 3.2(b)
attached hereto, and, provided that Buyer elects in writing to assume such
contract, shall be included in the definition of “Assumed Contracts” and added
to Schedule C attached hereto. If the Buyer does not reject or approve a
contract or Contract amendment within five (5) Business Days after receipt of a
copy thereof, then the Buyer shall be deemed to have approved such new contract
or Contract amendment; provided that such notice includes specific reference to
this Section 3.3(c) and the deemed approval provision hereof.
(d)    New Leases. Continue its present rental program and efforts at such
Seller’s Property to rent vacant space in accordance with past practices;
provided that, without the prior written consent of the Buyer, which consent may
be granted or withheld in the Buyer’s sole discretion, such Seller shall not (i)
execute any new lease, license or other occupancy agreement, (ii) amend,
supplement, terminate, accept the surrender of, renew or otherwise modify any
existing Lease, (iii) approve any assignment or sublease of any existing Lease,
or (iv) waive any right or obligation thereunder; provided, however, that, in
the case of any amendment, supplement, termination, surrender, renewal or
modification of any existing Lease as set forth in clause (ii) above, if such
existing Lease expressly and specifically sets forth the terms of any such
amendment, supplement, termination, surrender, renewal or modification and
requires the landlord under the Lease to acknowledge or counter-sign the same,
in which case, the Buyer’s consent shall not be required, but Seller shall
provide the Buyer with written notice of (and to the extent such amendment,
supplement or modification modifies the rental terms of such Lease which rental
amount is not specifically stated in such Lease, the Buyer shall have an
opportunity to review and comment upon) such amendment, supplement, termination,
surrender, renewal or modification at least five (5) Business Days prior to the
date of execution. If such Seller enters into any new lease, license or other
occupancy agreement, or renews any existing Lease (each such new lease, license,
occupancy agreement and renewal, a “New Lease”) after the date hereof in
accordance with the terms of this Section 3.2(d), then each such lease, license,
occupancy agreement and renewal shall be included in the definition of “Leases”
herein and added to Schedule 3.2(c) attached hereto, shall be assigned to and
assumed by the Buyer at the Closing in accordance with this Agreement. If the
Buyer does not reject or approve a new lease, license, occupancy agreement,
renewal or a Lease amendment within five (5) Business Days after receipt of a
copy thereof, then the Buyer shall be deemed to have approved such new lease,
license, occupancy agreement, renewal or Lease amendment; provided that such
notice includes specific reference to this Section 3.3(d) and the deemed
approval provision hereof.
(e)    Litigation; Violations. Advise the Buyer promptly of any receipt of
written notice of any, or material updates in respect of pending, litigation,
arbitration proceeding or administrative hearing (including condemnation) before
any Governmental Authority which affects any of such Seller’s Property or such
Seller’s ability to consummate the transaction, in whole or in part, as
contemplated by this Agreement. Such Seller shall deliver to the Buyer, promptly
after receipt thereof, copies of any written notices of violations or other
notices regarding any of such Seller’s Property received by such Seller. Such
Seller may not settle any claim or compromise any litigation or proceeding
affecting any Transferred Asset without the prior approval of the Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed; provided
that any such settlement shall not have any material adverse effect upon (i)
such Seller’s ability to consummate the transactions contemplated by this
Agreement, (ii) such


22
  
         
   
   
 

--------------------------------------------------------------------------------




Seller’s ownership of any Transferred Asset or any Property or (iii) the
operation or value of any of such Seller’s Transferred Assets.
(f)    Performance. Perform, or cause their agents to perform, in all material
respects, all obligations of landlord under the Leases, and lessee under the
Ground Leases, and of each Seller’s or its Affiliate’s obligations under the
Contracts.
(g)    Management, Leasing Agreements and Contracts.
(i)    Terminate, in accordance with their respective terms, the Terminated
Contracts, all management agreements and, to the extent the same relate to such
Seller’s Properties, unless otherwise provided in Section 3.3(g)(ii) below, the
Leasing and Brokerage Agreements affecting such Seller’s Property to which such
Seller or its Affiliate is party, at or prior to the Closing. Subject to
Sections 3.3(g)(ii) and (iii) below, all leasing and brokerage fees, termination
fees and any other costs and expenses relating to such Leasing and Brokerage
Agreements and any related terminations shall be the responsibility solely of
such Seller, and the Buyer shall have no responsibility or liability therefor.
Unless otherwise provided in Section 3.3(g)(iii) below, such Seller shall not
assign to and the Buyer shall not assume, any Terminated Contracts or any
management agreements or the Leasing and Brokerage Agreements. Such Seller shall
cause any asset manager or leasing agent to vacate any office at such Seller’s
Property on or prior to Closing.
(ii)    Notwithstanding anything to the contrary herein, and in connection with
the Leasing and Brokerage Agreements, on or prior to a date that is fifteen (15)
days prior to the Closing Date, the Buyer and Sellers shall mutually agree on a
list of any prospective tenants with whom Sellers, Sellers’ Affiliates or
Sellers’ employees or a third party broker was Actively Negotiating pursuant to
a Leasing and Brokerage Agreement (as hereinafter defined) as of the date of
such expiration or notice of termination. If, within sixty (60) days after the
Closing Date, a New Lease is entered into with any prospective tenant identified
on the list as set forth above, then the Buyer shall pay Sellers (to the extent
such Leasing and Brokerage Agreement is with any Seller) or reimburse the
Sellers (to the extent such Leasing and Brokerage Agreement is with Sellers’
Affiliates, Sellers’ employees or any other third party that any Seller has
engaged) for any leasing commission owed to the applicable Seller, Seller’s
Affiliate, Seller’s employee or third party relating to such transaction
calculated in accordance with the terms of the applicable Leasing and Brokerage
Agreement, and such payment to be made by the Buyer at such time as the
applicable third party broker is entitled to payment for the applicable leasing
commission. After the Closing Date, Sellers, Sellers’ Affiliates and Sellers’
employees shall not, and shall cause any third party broker which is
representing any Seller to not, commence or continue negotiations for any lease
arrangements without first obtaining the prior written consent of the Buyer. For
the purpose of this Section 3.3(g)(ii), the term “Actively Negotiating” shall
mean either that (i) a Seller, Seller’s Affiliate, Seller’s employee or a third
party broker shall have submitted a written, bona-fide offer to the prospective
tenant or such tenant’s broker which, has been accepted or responded to by a
written counter-offer, the terms of which counter-offer are then being
negotiated, or (ii) a Seller, Seller’s Affiliate, Seller’s employee or a third
party broker with the prospective tenant’s authorization, shall have submitted
to the Buyer a written, bona-fide offer by such tenant or such tenant’s broker
which has been accepted or responded to by a written counter-offer submitted by
such Seller, Seller’s Affiliate or Seller’s employee, on behalf of the Buyer or
its applicable Designated Subsidiary, and the terms of which counter-offer are


23
  
         
   
   
 

--------------------------------------------------------------------------------




then being negotiated. Notwithstanding anything to the contrary in this
Section 3.3(g), in accordance with Section 10.7, if the Closing occurs, the
Buyer shall be responsible for and shall reimburse Sellers for the payment of
brokerage fees and commissions payable pursuant to a Leasing and Brokerage
Agreement entered into in connection with those certain Leases executed and
delivered in accordance herewith between the date hereof and the Closing Date,
which such Leases are set forth on Schedule 3.3(g)(ii) attached hereto.
(iii)    In addition to the reimbursement of Sellers for the leasing commissions
set forth in Section 3.3(g)(ii), the Buyer agrees to assume the applicable
Seller’s obligations under those Third Party Leasing and Brokerage Agreements
existing as of the date hereof solely to the extent such third-party
unaffiliated broker is entitled to, and is identified by the applicable Tenant
as being entitled to, a leasing commission under such Third Party Leasing and
Brokerage Agreement with respect to a renewal, extension or expansion of the
applicable Lease subject to such Third Party Leasing and Brokerage Agreement
which is exercised from and after the date hereof. For the avoidance of doubt,
except as specifically set forth in this Section 3.3(g)(iii), the Buyer is not
assuming any Leasing and Brokerage Agreements.
(h)    New Financing. Not create, incur or suffer to exist any deed of trust,
mortgage, lien, pledge or other encumbrance in any way affecting any portion of
such Seller’s Property, other than the Permitted Exceptions, without the prior
written consent of the Buyer.
(i)    Taxes, Charges, etc. Continue to pay or cause to be paid all Taxes, water
and sewer charges, utilities and obligations under the Contracts when due.
(j)    Transfers. Not transfer, sell or otherwise dispose of such Seller’s
Property, or any item of such Seller’s Personal Property, or any interest in any
of the foregoing, in each case, except as expressly permitted in accordance with
Section 14.7, without the prior written consent of the Buyer, except for the use
and consumption of inventory and other supplies, and the replacement of worn
out, obsolete and defective tools, equipment and appliances, in the ordinary
course of business and except for any ROFO Asset being purchased by a ROFO Party
and any ROFR Asset being purchased by a ROFR Party.
(k)    Zoning. Except in connection with an Asset Under Development, not
initiate or consent to any material zoning reclassification of any Property or
any material change to any approved site plan, special use permit, planned unit
development approval or other land use entitlement affecting any Property
without the Buyer’s prior written consent, which consent may be granted or
withheld in the Buyer’s sole discretion.
(l)    Information; Additional Rights. Subject to the applicable limitations set
forth in this Agreement, until the Closing or earlier termination of this
Agreement, allow the Buyer to:
(i)    review and approve annual budgets, development plans, if any, and leasing
plans with respect to the Properties and to offer input and suggestions relating
to the foregoing; provided that such rights will not require the Sellers to
operate the Properties in a substantially different manner than the current
operations of the Properties nor obligate the Sellers to make or incur any
capital expenditures at the Properties;


24
  
         
   
   
 

--------------------------------------------------------------------------------




(ii)    generally discuss and consult (including calling meetings) with, and
provide advice with respect to, material matters relating to the Properties with
representatives of the Sellers designated by Sellers and the right to submit
business proposals or suggestions to such parties;
(iii)    receive financial statements, operating reports, delinquency reports,
leasing pipeline reports, budgets or other financial reports relating to the
Properties which are prepared by or for the Sellers in the ordinary course of
business;
(iv)    request such other additional information relating to the Properties at
reasonable times and intervals in light of the Sellers’ normal business
operations concerning the general status of the financial condition and
operations of the Properties, but only to the extent such information is
reasonably available to the Sellers and in a form consistent with the manner in
which the Sellers then maintain such information; and
(v)    review and approve the settlement of any tenant audit disputes the
settlement of which may alter or affect “base year” amounts payable by Tenants
under Leases.
(m)    ROFR Waivers. No later than ten (10) Business Days following the date
hereof, distribute the request for the waivers and acknowledgements in respect
of any applicable ROFR Asset to the applicable ROFR Asset Tenant or Ground
Lessor pursuant to the applicable ROFR Asset Lease, and concurrently provide
copies thereof to the Buyer.
(n)    [Reserved]
(o)    Notices. Provide the Buyer with copies of (i) any default letters sent by
or at the direction of such Seller or any Affiliate thereof to or received by
any such Seller (or Affiliates thereof) from Tenants or with respect to any
Ground Lease, (ii) correspondence received by any such Seller (or Affiliate
thereof) from a Tenant that it is discontinuing operations at such Seller’s
Property or seeking to re-negotiate or amend its Lease, (iii) any material
correspondence to or from any Ground Lessor, (iv) notices of bankruptcy filings
received by any such Seller (or Affiliate thereof) with respect to any Tenant or
any Ground Lessor, and (v) any default letters or other notices or
correspondence that could reasonably be expected to pertain to this transaction
or this Agreement.

3.4    Tenant Estoppels.
(a)    Each Seller shall prepare and deliver to each Tenant at such Seller’s
Property an estoppel certificate in the form of Exhibit A attached hereto (the
“Tenant Estoppel”) and request each such Tenant to execute and deliver the
Tenant Estoppel to such Seller. Each Seller shall use commercially reasonable
efforts to obtain the prompt return of the executed Tenant Estoppels in
substantially the same form as Exhibit A attached hereto from each Tenant at
such Seller’s Property prior to the Closing, without the obligation to make any
payments or grant any concessions under the Leases. If a Tenant returns an
executed Tenant Estoppel (or Lease Required Estoppel or Statement of Lease as
defined below) to such Seller, such Seller shall promptly deliver to the Buyer,
or make available on Seller’s transaction website, a copy of such executed
Tenant Estoppel (or Lease Required Estoppel or Statement of Lease, if
applicable) following such Seller’s receipt of such Tenant Estoppel (or Lease
Required Estoppel or Statement of Lease, if applicable).


25
  
         
   
   
 

--------------------------------------------------------------------------------




(b)    In the event that the Closing hereunder shall occur simultaneously with
the Initial Closing, it shall be a condition to the Buyer’s obligation to close
the sale and purchase of the Transferred Assets that, on or before the Initial
Closing Date, the Sellers deliver to the Buyer from Tenants (other than the GSA
and the Tenants of the properties associated with the LLC Interests and the
Partnership Interests (as each such term is defined in the Master PSA), unless
the applicable joint venture partner elects to sell all of its interest in the
applicable joint venture entity and separate agreements for the sale of such
properties to the Buyer are entered into as contemplated in Section 3.9(a)(y)
and Section 3.9(b)(y), respectively, of the Master PSA) whose Leases comprise at
least seventy-five percent (75%) of remaining base rental income over the lease
term as of the date of this Agreement as determined in accordance with the
schedule delivered by the Sellers to the Buyer prior to the date hereof, signed
tenant estoppel certificates that are substantially in the form of either (1)
the Tenant Estoppel or (1) except with respect to ROFO Documents and ROFR
Documents (for which Tenant Estoppels, and not Lease Required Estoppels, shall
be required), with respect to those Leases that contain a required form of
specific estoppel that is attached as an exhibit to such Lease, the form of
estoppel attached to such Lease (each, a “Lease Required Estoppel”); provided,
however, that Buyer may, in its sole discretion, in order to accommodate Serial
Closings pursuant to the Master PSA, waive the requirement set forth in this
Section 3.4(b), which shall also constitute a waiver of such corresponding
requirement in each Other PSA (and in such event, Seller shall be under no
obligation to provide a Sellers’ Estoppel Certificate). For purposes of this
Section 3.4(b) only, the terms “Tenants” and “Leases” shall refer to the Tenants
and the Leases in respect of the Properties to be purchased and sold pursuant to
this Agreement and the “Tenants” and “Leases” (as each such term is defined in
each of the Other PSAs) in respect of the “Properties” (as such term is defined
in each of the Other PSAs) to be purchased and sold pursuant to each Other PSA,
collectively. No Tenant Estoppel or Lease Required Estoppel shall be dated
earlier than forty-five (45) days prior to the Initial Closing Date and no such
estoppel shall allege any material defaults by the Sellers (except to the extent
any such default has been disclosed in writing by the Sellers to the Buyer as of
the date of this Agreement) or accrued and outstanding offsets or defenses under
the relevant Lease or contain any materially adverse deviations between (A) the
information specified in said Tenant Estoppel or Lease Required Estoppel, as
applicable, and (B) (x) the representations and warranties of the Sellers set
forth in this Agreement or (y) the Leases to which such Tenant Estoppel or Lease
Required Estoppel, as applicable, relate. Notwithstanding anything to the
contrary in this Section 3.4, Sellers shall also use commercially reasonable
efforts to obtain a Statement of Lease from the GSA with respect to each Lease
to which the GSA is a party. The Buyer shall cooperate with the Sellers to
obtain (i) any novation of the applicable Lease with the GSA that may be
required by the GSA in order to assign the applicable Lease to the Buyer or its
applicable Designated Subsidiary and (ii) any Statement of Lease. In the event
the GSA requires any Seller to remain liable under the applicable Lease with the
GSA after the Closing Date, the Buyer hereby agrees to indemnify and hold
harmless each such Seller against any Losses (as defined below) arising out of
such Lease after the Closing Date except to the extent such Losses are the
result of any action taken by any such Seller or its Affiliates with respect to
such Leases with the GSA.
(c)    In the event that the Closing hereunder shall occur simultaneously with
the Initial Closing, if the Sellers fail to deliver the Tenant Estoppels (or
Lease Required Estoppel, as applicable) as required above by the Initial Closing
Date and the Buyer has not otherwise waived such requirement in order to
accommodate Serial Closings pursuant to the Master PSA, each of


26
  
         
   
   
 

--------------------------------------------------------------------------------




the Buyer and the Sellers shall have the right, but not the obligation, to
adjourn the Closing on one or more occasions by providing written notice thereof
to the other for a period of up to forty-five (45) days in order for the Sellers
to continue efforts to obtain such Tenant Estoppels (or Lease Required
Estoppels, as applicable), in which case, the Closing shall occur within five
(5) Business Days after the Sellers’ delivery of all required Tenant Estoppels
(or Lease Required Estoppels, as applicable).
(d)    Notwithstanding anything contained in this Agreement to the contrary, but
subject to the proviso in Section 3.4(b), in the event that the Closing
hereunder shall occur simultaneously with the Initial Closing, if, as of the
Initial Closing Date, Sellers are able to obtain Tenant Estoppels (or Lease
Required Estoppels, as applicable) from Tenants whose Leases comprise at least
sixty percent (60%) of remaining base rental income over the lease term as of
the date of this Agreement as determined in accordance with the schedule
delivered by the Sellers to the Buyer prior to the date hereof, but is unable to
obtain Tenant Estoppels (or Lease Required Estoppels, as applicable) from
Tenants whose Leases comprise at least seventy-five percent (75%) of remaining
base rental income over the lease term as of the date of this Agreement as
determined in accordance with the schedule delivered by the Sellers to the Buyer
prior to the date hereof, Sellers shall have the right (but not the obligation)
to deliver to the Buyer on the Initial Closing Date a certificate in the form of
Exhibit B attached hereto (a “Sellers’ Estoppel Certificate”), executed by
Sellers, with respect to the required amount of Leases in order to satisfy the
Tenant Estoppel (or Lease Required Estoppels, as applicable) delivery
requirements set forth in Section 3.4(b)(i) and (ii), and in such event, Sellers
shall be deemed to have satisfied the condition under Sections 3.4(b)(i) and
(ii). In addition, Sellers shall be released from any liability with respect to
such Sellers’ Estoppel Certificate upon the earlier of (A) the date of delivery
to the Buyer of a Tenant Estoppel (or Lease Required Estoppels, as applicable)
executed by the Tenant for which Sellers have delivered such Sellers’ Estoppel
Certificate or (B) the date that is one (1) year after the Initial Closing Date.
 

3.5    Owners’ Associations and REAs.
(a)    Sellers shall not initiate, approve or consent to any agreement or waiver
or the execution of any document or instrument that would be considered an
Owners’ Association Document, including any agreement, waiver, document or
instrument that would (i) increase or modify in any way the obligations of
Sellers relating to the Properties being acquired at Closing, (ii) result in the
creation of a new Owners’ Association, or (iii) amend, modify, extend,
surrender, terminate or renew any Owners’ Association Document, without the
prior written consent of the Buyer, which consent may be withheld in the Buyer’s
sole discretion. If the Buyer does not reject or approve the execution of any
document or instrument referred to in this Section 3.5 within five (5) Business
Days after receipt of a copy thereof, then the Buyer shall be deemed to have
approved such document or instrument.
(b)    Sellers shall use their commercially reasonable efforts to assist the
Buyer in obtaining estoppel certificates from each Owners’ Association relating
to a Property and such other acknowledgments, documents and instruments the
Buyer may reasonably require from such Owners’ Association in connection with
the transactions contemplated by this Agreement and any Buyer’s related
financing, including, (i) executing or facilitating the execution of any
documents or instruments required under the Owners’ Association Documents in
connection with the transfer of the Properties to the Buyer, (ii) causing any
officer or director of any Owners’


27
  
         
   
   
 

--------------------------------------------------------------------------------




Association or related board that is a representative of the Sellers or the
Property, if any, to resign his or her position as an officer or director, (iii)
executing or facilitating any documents or instruments required under the
Owners’ Association Documents in order to assign to Buyer (or its designee) all
of a Seller’s (or any of its Affiliate’s) interest as developer, declarant or
other similar entity, if any, under the Owners’ Association Documents and (iv)
facilitating the appointment of the Buyer’s and its Affiliates’ representatives
as replacement officers or directors to the extent permitted under the
applicable Owners’ Association Documents.
(c)    Sellers shall use their commercially reasonable efforts to assist the
Buyer in obtaining estoppel certificates from the applicable parties under each
REA and such other acknowledgments, documents and instruments the Buyer may
reasonably require from such parties to such REA in connection with the
transactions contemplated by this Agreement and any Buyer related financing,
including (i) executing or facilitating the execution of any documents or
instruments required under the REAs in connection with the transfer of the
Properties to the Buyer, and (ii) executing or facilitating any documents or
instruments required under the REAs in order to assign all of a Seller’s (or any
of its Affiliate’s) interest as developer, declarant or other similar entity, if
any.

3.6    Ground Lessor Estoppel.
(a)    Each Seller, as applicable, shall prepare and deliver to each Ground
Lessor an estoppel certificate in the form of Exhibit C attached hereto (the
“Ground Lessor Estoppel”) and request each such Ground Lessor to execute and
deliver the Ground Lessor Estoppel to such Seller. Each Seller shall use
commercially reasonable efforts to obtain the prompt return of the executed
Ground Lessor Estoppels in substantially the same form as Exhibit C attached
hereto from each Ground Lessor, without the obligation to make any payments or
grant any concessions under the Ground Leases. If a Ground Lessor returns an
executed Ground Lessor Estoppel to such Seller (or objects thereto), such Seller
shall promptly deliver to the Buyer, or make available on such Seller’s
transaction website, a copy of such executed Ground Lessor Estoppel following
such Seller’s receipt of such Ground Lessor Estoppel.
(b)    In the event that the Closing hereunder shall occur simultaneously with
the Initial Closing, it shall be a condition to the Buyer’s obligation to close
the sale and purchase of the Transferred Assets that, on or before the Initial
Closing Date, the Sellers deliver to the Buyer Ground Lessor Estoppels from at
least ninety percent (90%) in the aggregate of the Ground Lessors under the
Ground Leases (it being understood and agreed that for purpose of this Section
3.6(b) only, the terms “Ground Lessors” and “Ground Leases” shall refer to the
Ground Lessors and the Ground Leases in respect of the Ground Leased Properties
to be purchased and sold pursuant to this Agreement and the “Ground Lessors” and
“Ground Leases” (as each such term is defined in each of the Other PSAs) in
respect of the “Ground Leased Properties” (as such term is defined in each of
the Other PSAs) to be purchased and sold pursuant to each Other PSA,
collectively); provided, however, that Buyer may, in its sole discretion, in
order to accommodate Serial Closings pursuant to the Master PSA, waive the
requirement set forth in this Section 3.6(b), which shall also constitute of
waiver of such corresponding requirement in each Other PSA. If the Sellers fail
to deliver to the Buyer Ground Lessor Estoppels from at least ninety percent
(90%) in the aggregate of the Ground Lessors under the Ground Leases by the
Initial Closing Date and the Buyer has not otherwise waived such requirement in
order to accommodate Serial Closings pursuant to the Master PSA, each of the
Buyer and the Sellers shall have the right, but


28
  
         
   
   
 

--------------------------------------------------------------------------------




not the obligation, to adjourn the Closing on one or more occasions by providing
written notice thereof to the other for a period of up to forty-five (45) days
in order for the Sellers to continue efforts to obtain Ground Lessor Estoppels
from at least ninety percent (90%) of Ground Lessors under the Ground Leases, in
which case, the Closing shall occur within five (5) Business Days after the
Sellers’ delivery of the Ground Lessor Estoppels as required pursuant to this
Section 3.6(b).

3.7    Florida Tax Liability; Compliance Certificate; Indemnity. Within five (5)
Business Days from the date hereof, for any Seller entity owning Properties in
Florida who is transferring more than fifty percent (50%) of its assets to the
Buyer pursuant to this Agreement, each applicable Seller shall request and shall
use good faith diligent efforts to obtain a certificate of compliance issued by
the Florida Department of Revenue and addressed to the Buyer showing that such
Seller has not received a notice of audit, that such Seller has filed all
required Tax returns and has paid all Tax arising from the operation of the
business in accordance with Section 213.758, Florida Statutes. In connection
therewith, each applicable Seller shall promptly furnish to the Buyer any
certificate or statement received by such Seller from the Florida Department of
Revenue. In the event that, prior to Closing, any applicable Seller receives
and/or furnishes a certificate or statement from the Florida Department of
Revenue stating that any amount is assessed but unpaid, the Buyer may withhold
from the Gross Asset Value an amount equal to the amounts so stated. Until such
time as each applicable Seller has delivered a certificate or statement from the
Florida Department of Revenue, showing that the applicable Seller has not
received a notice of audit and such Seller has filed all required Tax returns
and has paid all Tax arising from the operation of the business identified on
the returns filed, the Sellers hereby agree to indemnify, defend and hold the
Buyer harmless from and against any and all liabilities, claims, demands, causes
of action, losses, costs and expenses (including reasonable attorneys’ fees,
court costs and disbursements) which may arise out of any Seller’s failure to
pay any Tax, penalty or interest assessed against such Seller for which the
Buyer is liable pursuant to Section 213.758, Florida Statutes. The provisions of
this Section 3.7 shall survive all Closings hereunder.

Article IV    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER

4.1    Representations and Warranties of the Buyer. The Buyer hereby represents,
warrants and covenants to the Sellers:
(a)    Formation; Existence. Buyer is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and the Buyer, or its applicable Designated Subsidiary, is qualified
to do business in the states where the Properties acquired by Buyer or such
Designated Subsidiary are located.
(b)    Power; Authority. It has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the purchase of the Transferred Assets and the consummation of
the transactions provided for herein have been duly authorized by all necessary
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such


29
  
         
   
   
 

--------------------------------------------------------------------------------




enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(c)    No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any Person,
court, administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by
Buyer in connection with Buyer’s execution, delivery and performance of this
Agreement or any of the transactions required or contemplated hereby.
(d)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Transferred Assets, will not (i) conflict with or result in any violation of
its organizational documents, (ii) conflict with or result in any violation of
any provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party in its individual capacity, or (iii) violate
any existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties.
(e)    Anti-Terrorism.
(i)    Neither the Buyer nor, to Buyer’s knowledge, its Affiliates, is in
violation of any Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    Neither the Buyer nor, to Buyer’s knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State or other U.S. government agencies, all as may be amended
from time to time.
(iii)    Neither the Buyer nor, to Buyer’s knowledge, its Affiliates
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in the preceding paragraph, (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti‑Terrorism Laws.
(iv)    The Buyer understands and acknowledges that the Buyer may become subject
to further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may be required for compliance
with such anti-money laundering regulations, for the purpose of: (A) carrying
out due diligence as may be required by Applicable Law to establish the Buyer’s
identity and source of funds; (B) maintaining records of such identities and
sources of funds, or verifications or certifications as to the same; and (C)
taking any other actions as may be required to comply with and remain in
compliance with anti-money laundering regulations applicable to the Buyer.


30
  
         
   
   
 

--------------------------------------------------------------------------------




(v)    Neither the Buyer, nor any person controlling or controlled by the Buyer,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable Anti-Money Laundering and Anti-Terrorism Laws
(including funds being derived from any person, entity, country or territory on
a Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)).

Article V    
CONDITIONS PRECEDENT TO CLOSING

5.1    Conditions Precedent to Sellers’ Obligations. The obligation of the
Sellers to consummate the transfer of the Transferred Assets to the Buyer on the
Closing Date is subject to the satisfaction (or waiver by the Sellers) as of the
Closing of the following conditions:
(a)    Each of the representations and warranties made by the Buyer in this
Agreement shall be true and correct in all respects as of the Closing Date as
though such representations and warranties were made on and as of the Closing
Date (except to the extent such representations and warranties relate to a
specific date, in which case, such representations and warranties shall be true
and correct in all respects as of such specific date), except for breaches or
inaccuracies that would not reasonably be expected to have a material adverse
effect on the Buyer or impair or delay the ability of the Buyer to consummate
the transactions contemplated by this Agreement or the Closing Documents or
otherwise perform its obligations under this Agreement or the Closing Documents;
(b)    The Buyer shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by the Buyer on or before the Closing.
(c)    The Sellers shall have received all of the applicable documents required
to be delivered by the Buyer under Article VI;
(d)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the Closing that restrains or prohibits the transfer of the Transferred Assets
or the consummation of any other transaction contemplated hereby; and
(e)    No action, suit or other proceeding shall have been commenced against
Buyer or any Seller that would reasonably be expected to prevent the Closing.

5.2    Conditions Precedent to the Buyer’s Obligations. The obligation of the
Buyer to purchase and pay for the Transferred Assets is subject to the
satisfaction (or waiver by the Buyer) as of the Closing of the following
conditions:
(a)    Each of the representations and warranties made by each Seller in this
Agreement shall be true and correct in all respects as of the Closing Date as
though such representations and warranties were made on and as of the Closing
Date (except to the extent such representations and warranties relate to a
specific date, in which case, such representations and warranties shall be true
and correct in all respects as of such specific date), except for breaches or
inaccuracies that would not reasonably be expected to have a material adverse
effect on the financial condition or results of operations of the Transferred
Assets, taken as a whole, or impair or delay the ability of the Sellers to
consummate the transactions contemplated by this Agreement or the Closing
Documents or otherwise perform their respective obligations under this Agreement
or the Closing Documents;
(b)    Each Seller shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by such Seller on or before the Closing;
(c)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the Closing that restrains or prohibits the transfer of the Transferred Assets
or the consummation of any other transaction contemplated hereby;
(d)    No action, suit or other proceeding shall have been commenced against the
Buyer or any Seller that would reasonably be expected to prevent the Closing;
(e)    Title to the applicable Properties to be purchased and sold at the
Closing shall be delivered to the Buyer in the manner required under
Section 8.1;
(f)    The Buyer shall have received all of the applicable documents required to
be delivered by the Sellers under Article VI;
(g)    The Buyer shall have received the Tenant Estoppels (or Lease Required
Estoppels, as applicable) and/or Sellers’ Estoppel Certificates required
pursuant to Section 3.4 (except to the extent such requirement has been waived
by the Buyer in order to accommodate Serial Closings pursuant to the Master
PSA);
(h)    The Title Company shall be prepared, and irrevocably committed, to issue
each applicable Title Policy; and
(i)    The Buyer shall have received the Ground Lessor Estoppels required
pursuant to Section 3.7 (except to the extent such requirement has been waived
by the Buyer in order to accommodate Serial Closings pursuant to the Master
PSA).

5.3    Frustration of Closing Conditions. Neither the Sellers nor the Buyer may
rely on the failure of any condition set forth in this Article V to be satisfied
if such failure was caused by such party’s failure to act in good faith or to
use commercially reasonable efforts to cause the applicable conditions to
Closing of the other party to be satisfied.

5.4    Waiver of Closing Conditions. Upon the occurrence of the Closing, any
condition set forth in this Article V that was not satisfied as of the Closing
shall be deemed to have been waived as of the Closing for the applicable
Transferred Asset.


31
  
         
   
   
 

--------------------------------------------------------------------------------





Article VI    
CLOSING DELIVERIES

6.1    Buyer Deliveries.
(a)    [Reserved]
(b)    The Buyer shall deliver the following documents at the Closing:
(i)    the Cash Consideration Amount in accordance with Section 2.2 and all
other amounts due to the Sellers hereunder;
(ii)    a duly executed and sworn Officer’s Certificate from the Buyer
certifying that the Buyer has taken all necessary action to authorize the
execution of all documents being delivered hereunder and the consummation of all
of the transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(iii)    an executed Incumbency Certificate from the Buyer certifying the
authority of the officers or authorized signatories of the Buyer (or the general
partner of the Buyer, where appropriate) to execute this Agreement and the other
documents delivered by the Buyer to the Sellers at the Closing;
(iv)    with respect to each Property:
(A)    an assignment and assumption of landlord’s interest in the Leases (an
“Assignment of Leases”), duly executed by the Buyer, in substantially the form
of Exhibit D attached hereto;
(B)    an assignment and assumption of the Assumed Contracts (an “Assignment of
Contracts”), duly executed by the Buyer, in substantially the form of Exhibit E
hereto;
(C)    a notice letter to each Tenant (the “Tenant Notices”), duly executed by
the Buyer, in the form of Exhibit F attached hereto;
(D)    an association assignment and assumption agreement with respect to any
Owners’ Association, as applicable, in a form reasonably acceptable to Sellers
and Buyer (“Association Assignment”);
(E)    a notice letter to each lessor under a Ground Lease, duly executed by the
Buyer, in the form of Exhibit G attached hereto (“Ground Lessor Notices”); and
(F)    for each Ground Leased Property, an assignment and assumption of lessee’s
interest in the respective Ground Lease (an “Assignment of Ground Leases”), duly
executed by the Buyer, in substantially the form of Exhibit H hereto;
(v)    a closing statement in respect of the Transferred Assets to be purchased
and sold at the Closing, prepared and approved by the Sellers and the Buyer,


32
  
         
   
   
 

--------------------------------------------------------------------------------




consistent with the terms of this Agreement and duly executed by the Buyer (the
“Closing Statement”);
(vi)    such other customary assignments, instruments of transfer, and other
documents as the Sellers may reasonably require in order to complete the
transactions contemplated hereunder;
(vii)    a closing certificate in the form of Exhibit I attached hereto;
(viii)    all transfer Tax returns, to the extent required by law and the
regulations issued pursuant thereto, in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by the relevant Sellers and duly executed by the Buyer; and
(ix)    such other documents as reasonably requested by the Seller or the Escrow
Agent to consummate the Closing;
(x)    [Reserved];
(xi)    [Reserved]; and
(xii)    [Reserved].

6.2    Sellers Deliveries.
(a)    [Reserved]
(b)    The Sellers shall deliver the following documents at the Closing:
(i)    a duly executed Secretary’s Certificate from each Seller (or the general
partner or managing member of such Seller, where appropriate) certifying that
such Seller has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(ii)    an executed Incumbency Certificate from each Seller (or the general
partner or managing member of such Seller, where appropriate) certifying the
authority of the officers of such Seller (or the general partner or managing
member of such Seller, where appropriate) to execute this Agreement and the
other documents delivered by such Seller to the Buyer at the Closing;
(iii)    with respect to each Property that is not a Ground Leased Property, a
special/limited warranty deed (a “Deed”) in substantially the form of Exhibit K
attached hereto, duly executed by the relevant Seller, which deed, upon proper
recording by the Buyer, shall be sufficient to transfer and convey to the Buyer
(or a Designated Subsidiary) all of the relevant Seller’s rights in the Property
subject only to the Permitted Exceptions with reference to such Property;


33
  
         
   
   
 

--------------------------------------------------------------------------------




(iv)    with respect to each Ground Leased Property, an improvements only deed
as required by Applicable Law (an “Improvement Deed”) in substantially the form
of Exhibit L attached hereto, duly executed by the relevant Seller, which
Improvement Deed, upon proper recording by the Buyer, shall be sufficient to
transfer and convey to the Buyer (or a Designated Subsidiary) all of the
relevant Seller’s rights in the improvements on the Ground Leased Property
subject only to the Permitted Exceptions with reference to such Ground Leased
Property;
(v)    with respect to each Property:
(A)    an Assignment of Leases, duly executed by the relevant Seller, together
with the original Leases;
(B)    a bill of sale (a “Bill of Sale”), duly executed by the relevant Seller,
in substantially the form of Exhibit M attached hereto, relating to all
fixtures, chattels, equipment and articles of personal property owned by the
relevant Seller which as of the Closing Date are located upon or attached to the
Property;  
(C)    an Assignment of Contracts, duly executed by the relevant Seller;
(D)    an assignment of all warranties, permits, licenses and other
Asset-Related Property in the form of Exhibit N attached hereto (an “Assignment
of Asset-Related Property”);
(E)    an Association Assignment, duly executed by the relevant Seller, together
with evidence of the resignation, with effect as of the applicable Closing, of
all of Sellers’ employees and/or Affiliates from all offices or directorships
(or similar roles) arising under any Owners’ Association or Owners’ Association
Documents;
(F)    the Tenant Notices and Ground Lessor Notices, duly executed by the
relevant Seller;
(G)    all keys to each Property which are in the Sellers’ possession shall be
transferred at a mutually agreed upon location;
(H)    all security deposits and letters of credit as provided in
Section 10.2(a) hereof; and
(I)    for each Ground Leased Property, an Assignment of Ground Leases, duly
executed by the relevant Seller;
(vi)    the Closing Statement, duly executed by the Sellers;
(vii)    such other assignments, instruments of transfer, and other documents as
the Buyer or Escrow Agent may reasonably require in order to complete the
transactions contemplated hereunder;
(viii)    a closing certificate in the form of Exhibit O attached hereto;


34
  
         
   
   
 

--------------------------------------------------------------------------------




(ix)    all transfer tax returns which are required by law and the regulations
issued pursuant thereto in connection with the payment of all state or local
real property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared and duly executed by the relevant Seller;
(x)    with respect to the Properties located in North Carolina, a form 1099-NRS
(Non-Resident Seller), executed by the relevant Seller;
(xi)    an affidavit that the relevant Seller is not a “foreign person” within
the meaning of the Foreign Investment in Real Property Tax Act of 1980, as
amended, in substantially the form of Exhibit P attached hereto;
(xii)    a title affidavit in the form of Exhibit Q attached hereto, duly
executed by Seller; and
(xiii)    a broker’s lien affidavit in the form of Exhibit R attached hereto,
duly executed by each applicable broker;
(c)    [Reserved];
(d)    [Reserved]; and
(e)    [Reserved].

6.3    Assignment of Certain Transferred Assets. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign, sell, convey, sublicense or transfer any Transferred
Asset, or any claim, right or benefit arising thereunder or resulting therefrom,
or to enter into any other agreement or arrangement with respect thereto, if an
attempted assignment, sale, conveyance, sublicense or transfer thereof, or
entering into any such agreement or arrangement, without the consent of a third
party (including any Governmental Authority), would constitute a breach of, or
other contravention under, any Transferred Asset or a violation of Applicable
Law, be ineffective with respect to any party thereto or in any way adversely
affect the rights of any Seller or any Affiliate of the Sellers or of the Buyer
thereunder. With respect to any such Transferred Asset (or any claim, right or
benefit arising thereunder or resulting therefrom), from and after the date
hereof, the Sellers shall use commercially reasonable efforts (and the Buyer
shall assist the Sellers upon reasonable request, at the Sellers’ cost) to
obtain any and all required consents for the assignment, partial assignment,
transfer or sublicense of such Transferred Asset to the Buyer, or written
confirmation from such parties reasonably satisfactory in form and substance to
the Sellers and the Buyer confirming that such consent is not required. Neither
Sellers nor the Buyer shall be required to make any payment of money or other
transfer of value to any third party. If a required consent is not obtained
prior to the Closing with respect to any such Transferred Asset, the Sellers
(assisted by the Buyer upon reasonable request) will (and will cause their
applicable Affiliates to) continue (for a period not to exceed six (6) months)
to use commercially reasonable efforts to obtain such consent as promptly as
practicable after the Closing. Except as otherwise provided in this Agreement,
until such time as all such consents have been obtained, the Sellers and the
Buyer will (and will cause their applicable Affiliates to) cooperate to enter
into a lawful and reasonable arrangement under which the Sellers shall use
commercially reasonable efforts to provide the


35
  
         
   
   
 

--------------------------------------------------------------------------------




Buyer, at no cost to the Sellers or the Buyer, with the economic benefits of
such Transferred Asset by enforcing such Transferred Asset (solely at the
Buyer’s direction) for the benefit and at the expense of the Buyer (and the
Buyer shall assume the obligations of the applicable Seller under, and bear the
economic burdens associated with, such Transferred Asset that are attributable
to any period from and after the Effective Time and indemnify the Sellers in
connection therewith). The Sellers shall have no obligations under this
Section 6.3 after the date that is six (6) months following the Closing Date.

Article VII    
INSPECTION

7.1    General Right of Inspection. Subject to the Leases, Ground Leases, any
restrictions of record and Applicable Laws, the Buyer and its agents shall have
the right, prior to the Closing, at reasonable times agreed upon by the Sellers
and Buyer after reasonable prior notice to the Sellers (which such reasonable
notice shall include verbal notice given by the Buyer to the Sellers not less
than twenty-four (24) hours prior to such inspection), to inspect each Property
during business hours on Business Days (which, for the avoidance of doubt, does
not include sampling, testing or any other intrusive indoor or outdoor
investigation of air, surface water, groundwater or soil) and to further examine
all applicable records and documents relating to the Property; and to further
confirm certain title matters; provided that the Buyer shall not be entitled to
perform physical building inspections in respect of the Properties. The Seller
has made available to Buyer physical inspection reports and environmental Phase
I reports for each Property. The applicable Seller agrees to make available
those employees listed on Schedule 7.1 attached hereto to assist the Buyer with
such inspections and the Buyer shall have the right to contact and interview
such employees, or any other employees the applicable Seller permits the Buyer
to contact, with respect to the Properties (collectively, the “Designated
Employees”). The Buyer shall give the applicable Seller or its Designated
Employees the right to accompany the Buyer or its agents during any such
inspections; provided, however, that the Buyer shall be permitted, with the
applicable Seller’s consent (not to be unreasonably withheld, conditioned or
delayed) to undertake inspections of a Property during business hours on
Business Days if the applicable Seller is unable to be present for such
inspections or tests. Such inspection shall not unreasonably impede the normal
day‑to‑day business operation of such Property, and the Buyer shall maintain
confidentiality to the extent set forth in this Agreement. The Buyer hereby
indemnifies and agrees to defend and hold the Sellers and Sellers’ Related
Entities harmless from all loss, cost (including reasonable attorneys’ fees),
claim or damage arising out of (i) the entry on the Property by or any action
of, any person or firm entering the Property on the Buyer’s behalf as aforesaid,
(ii) any breach by the Buyer of its obligations under this Section 7.1 attached
hereto, or (iii) any Liens caused by or on behalf of Buyer, which indemnity
shall survive all Closings hereunder. The Buyer shall deliver to the Sellers a
certificate of insurance evidencing comprehensive general liability coverage
(including coverage for contractual indemnities) with a combined single limit of
at least $2,000,000 in a form reasonably acceptable to the Sellers, covering any
activity, accident or damage arising in connection with the Buyer or agents of
the Buyer on the Property, and naming the Sellers, as an additional insured. The
provisions of this Section 7.1 shall survive all Closings hereunder.

7.2    Document Inspection; Contracts.


36
  
         
   
   
 

--------------------------------------------------------------------------------




(a)    Buyer and Sellers acknowledge that the Buyer is being given an
opportunity to review and inspect the documents provided or made available by
Sellers or obtained by the Buyer. Except as otherwise expressly provided in this
Agreement or in any Closing Document, or except as set forth in any Exhibit or
Schedule attached hereto, Sellers make no representation or warranty as to the
truth, accuracy or completeness of such documents or any other studies,
documents, reports or other information provided to the Buyer by the Sellers.
(b)    Subject to Section 14.31(a), on or prior to the Closing Date, the Buyer
shall notify Sellers as to which Contracts the Buyer will assume (such
Contracts, together with new Contracts entered into pursuant to Section 3.3(c)
with the Buyer’s prior written consent, the “Assumed Contracts”), and the list
of such Assumed Contracts shall be added to Schedule C attached hereto on or
prior to the Closing Date. All Contracts other than Assumed Contracts shall
constitute “Terminated Contracts” and shall be the liability solely of the
Seller. The Assumed Contracts shall be assigned to the Buyer at the Closing
pursuant to the Assignment of Contracts.

7.3    Confidentiality. The Buyer and its representatives shall hold in
confidence all data and information relating to the Transferred Assets, the
Sellers or their businesses, whether obtained before or after the execution and
delivery of this Agreement pursuant to the Confidentiality Agreement, which is
incorporated herein and which the Buyer hereby reaffirms. Notwithstanding
anything to the contrary contained in this Agreement, in the event of a breach
or threatened breach by the Buyer or its representatives of this Section 7.3,
the Seller shall be entitled to all remedies set forth in the Confidentiality
Agreement. The provisions of this Section 7.3 shall survive any termination of
this Agreement.

7.4    Examination. In entering into this Agreement, the Buyer has not been
induced by and has not relied upon any written or oral representations,
warranties or statements, whether express or implied, made by any Seller, any
partner of any Seller, or any affiliate, agent, employee, or other
representative of any of the foregoing or by any broker or any other person
representing or purporting to represent any Seller, with respect to the
Transferred Assets or any other matter affecting or relating to the transactions
contemplated hereby, other than those representations, warranties or statements
expressly set forth in this Agreement and the Closing Documents. The Buyer
acknowledges and agrees that, except as expressly set forth in this Agreement
and the Closing Documents, no Seller makes any representations or warranties
whatsoever, whether express or implied or arising by operation of law, with
respect to the Transferred Assets, including any warranties or representations
as to habitability, merchantability, fitness for a particular purpose, title,
zoning, Tax consequences, latent or patent physical or environmental condition,
utilities, operating history or projections, valuation, governmental approvals,
the compliance with governmental laws, the truth, accuracy or completeness of
documents or any other information provided by or on behalf of Sellers to the
Buyer, or any other matter or thing regarding the Transferred Assets. The Buyer
represents to Sellers that the Buyer has conducted such investigations of the
Transferred Assets, including but not limited to, the physical and environmental
conditions of the Properties, as the Buyer deems necessary to satisfy itself as
to the condition of the Transferred Assets and the existence or nonexistence or
curative action to be taken with respect to any hazardous or toxic substances on
or discharged from the Property, and will rely solely upon the same and not upon
any information provided by or on behalf of Sellers or their agents or employees
with respect thereto,


37
  
         
   
   
 

--------------------------------------------------------------------------------




other than such representations, warranties and covenants of Sellers as are
expressly set forth in this Agreement or the Closing Documents. Subject to the
express representations of Sellers herein and in the Closing Documents and the
provisions set forth herein and contained in the Closing Documents, upon the
Closing, the Buyer shall assume the risk that adverse matters, including, but
not limited to, construction defects and adverse physical and environmental
conditions, may not have been revealed by the Buyer’s investigations, and the
Buyer, upon Closing, shall be deemed to have waived, relinquished and released
Sellers and Sellers’ Related Entities from and against any and all claims,
demands, causes of action (including causes of action in tort), losses, damages,
liabilities, costs and expenses (including attorneys’ fees and court costs) of
any and every kind or character, known or unknown, which the Buyer or any agent,
representative, affiliate, employee, director, officer, partner, member,
servant, shareholder or other person or entity acting on the Buyer’s behalf or
otherwise related to or affiliated with the Buyer might have asserted or alleged
against Sellers and/or Sellers’ Related Entities at any time by reason of or
arising out of any latent or patent construction defects, physical conditions
(including environmental conditions), the Leases and the Tenants, violations of
any Applicable Laws (including any Environmental Laws) or any and all other
acts, omissions, events, circumstances or matters regarding the Transferred
Assets (including the Transferred Assets). Except as expressly set forth herein
or in the Closing Documents, the Buyer shall not look to Sellers or any of
Sellers’ Related Entities in connection with the foregoing for any redress or
relief. The foregoing release shall be given full force and effect according to
each of its expressed terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. THE BUYER AGREES THAT THE
TRANSFERRED ASSETS WILL BE SOLD AND CONVEYED TO (AND ACCEPTED BY) THE BUYER AT
THE CLOSING IN THE THEN EXISTING CONDITION OF THE TRANSFERRED ASSETS, AS IS,
WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR
WARRANTIES WHATSOEVER (INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY),
WHETHER EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, other than
representations, warranties and statements of the Sellers expressly set forth in
this Agreement and in the Closing Documents.

7.5    Effect and Survival of Disclaimer and Release. The Sellers and the Buyer
acknowledge that the compensation to be paid to Sellers for the Transferred
Assets reflects that the Transferred Assets are being sold subject to the
provisions of Section 7.4, and Sellers and the Buyer agree that the provisions
of Section 7.4 shall survive all Closings hereunder indefinitely.

Article VIII    
TITLE AND PERMITTED EXCEPTIONS

8.1    Permitted Exceptions. Except as otherwise provided in this Article VIII,
the Sellers shall sell and convey title to each Property subject only to the
Permitted Exceptions with respect to such Property.

8.2    Title Report.
(a)    As of the date of this Agreement, the Buyer has delivered to Sellers a
notice with respect to the Properties specifying all title exceptions set forth
in the applicable title commitment, matters disclosed in the survey or
objections to building code or zoning violations


38
  
         
   
   
 

--------------------------------------------------------------------------------




set forth in any zoning report or otherwise that constitute (i) Material Title
Exceptions, (ii) Voluntary Title Exceptions, or (iii) Monetary Title Exceptions.
(b)    With respect to a Property, to the extent of any updates to the
applicable title commitment, survey or zoning report that are made following the
date of this Agreement, the Buyer shall give notice to Seller specifying all
title exceptions set forth in such updated title commitment, matters disclosed
in the updated survey or objections to building code or zoning violations set
forth in any updated zoning report or otherwise (i) which the Buyer claims are
not Permitted Exceptions and (i) to which the Buyer objects, not less than
fifteen (15) Business Days prior to the Closing Date (each such notice provided
pursuant to Section 8.2(a) or this Section 8.2(b), an “Objection Notice”).

8.3    Use of Cash Consideration Amount to Discharge Title Exceptions. If, at
the Closing, there are any title exceptions applicable to a Property which are
not Permitted Exceptions and to which the Buyer objects for such Property and
which the Sellers are obligated by this Agreement or elect to pay and discharge,
then the Sellers may use any portion of the Cash Consideration Amount to satisfy
the same; provided that the Sellers shall have delivered to the Buyer at the
Closing instruments in recordable form sufficient to satisfy such title
exceptions of record, together with the cost of any applicable recording or
filing fees or such other evidence the Title Company shall deem necessary for
the Title Company to remove such exception from the Title Policy. The Buyer, if
request is made within a reasonable time prior to the Closing, agrees to provide
at the Closing separate certified or cashier’s checks as requested to facilitate
the satisfaction of any such title exceptions. The existence of any such liens
or encumbrances shall not be deemed objections to title if the Sellers shall
comply with the foregoing requirements.

8.4    Inability to Convey. Except as expressly set forth in Section 8.6,
nothing contained in this Agreement shall be deemed to require the Sellers to
take or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, nor shall the Buyer have any right
of action against the Sellers, at law or in equity, for the Sellers’ inability
to convey title to the Properties subject only to the Permitted Exceptions.


39
  
         
   
   
 

--------------------------------------------------------------------------------





8.5    Rights in Respect of Inability to Convey. In the event that the Buyer
delivers an Objection Notice to the Sellers as set forth in Section 8.2 and such
title exception constitutes a Material Title Exception, the Sellers shall have
the right, at the Sellers’ sole election, to either (a) take such action as the
Sellers shall deem advisable to discharge each such Material Title Exception
specified in the Objection Notice (each such exception, a “Title Objection”) or
(b) decline to take such action to discharge each Title Objection. The Sellers
shall, within seven (7) Business Days after receipt of any Objection Notice,
deliver a response to the Buyer specifying all Title Objections which the
Sellers shall attempt to cure or discharge or elect not to cure or discharge. If
the Sellers shall fail to respond to any Objection Notice within seven (7)
Business Days after receipt of such Objection Notice, then the Sellers shall be
deemed to have declined to take any action to discharge such Title Objections.
The Buyer shall have the right at any time to waive any objections that it may
have made. In the event (a) the Sellers shall decline to take action (or shall
be deemed to have declined to take action) to discharge such Title Objection or
(b) the Sellers fail to discharge each Title Objection prior to the Closing
Date, the Buyer shall have the right, at its sole election, by written notice to
the Sellers at least five (5) Business Days prior to the Closing Date, either to
(i) waive its objections hereunder and proceed with the transaction pursuant to
the remaining terms and conditions of this Agreement, without any reduction in
the Gross Asset Value or (ii) exclude the applicable Property or Properties so
impacted by a Title Objection from this transaction. If Buyer fails to so give
the Sellers notice of its election within the timeframe required therefor, Buyer
shall be deemed to have elected the option contained in subpart (i) above. To
the extent one or more Properties are excluded from this transaction pursuant to
this Section 8.5, such affected Property and the Asset-Related Property related
thereto shall constitute “Excluded Assets” for purposes of this Agreement. The
provisions of this Section 8.5 shall be subject to the Sellers’ and the Buyer’s
rights and obligations with respect to Voluntary Title Exceptions and Monetary
Title Exceptions as set forth in Section 8.6. Buyer’s right to exclude any
Property pursuant to the provisions of this Section 8.5 and Section 8.6 shall be
subject to Section 13.3.

8.6    Voluntary Title Exceptions; Monetary Title Exceptions. In the event that
the Buyer delivers an Objection Notice to the Sellers as set forth in
Section 8.2 and such title exception constitutes a Voluntary Title Exception or
Monetary Title Exception then the Sellers shall be obligated to discharge all
such Voluntary Title Exceptions and Monetary Title Exceptions on or prior to the
Closing Date; provided, however, that the maximum amount which the Sellers shall
be required to expend in the aggregate (under this Agreement and under
Section 8.6 of each of the Other PSAs, combined) in connection with the removal
of Monetary Title Exceptions (which are not Voluntary Title Exceptions) shall be
$5,000,000. In the event the Buyer notifies the Sellers of one or more Monetary
Title Exceptions (which are not Voluntary Title Exceptions), which individually
or in the aggregate would require the Sellers to expend more than $5,000,000
(under this Agreement and under Section 8.6 of each of the Other PSAs, combined)
to remove, then the Sellers shall not be required to cause such Monetary Title
Exception(s) to be removed and the Buyer may elect to (i) accept title to the
Properties subject to such Monetary Title Exception(s) at the Closing, at which
time the Buyer shall receive a credit against the Gross Asset Value in the
amount of $5,000,000 (in the aggregate, without duplication under the Other
PSAs), or (ii) exclude the applicable Property or Properties so impacted by such
Voluntary Title Exception or Monetary Title Exception from this transaction. To
the extent one or more Properties are excluded from this transaction pursuant to
the immediately preceding


40
  
         
   
   
 

--------------------------------------------------------------------------------




sentence, such affected Property and the Asset-Related Property related thereto
in this Agreement shall constitute “Excluded Assets” for purposes of this
Agreement.

8.7    Buyer’s Right to Accept Title. Notwithstanding the foregoing provisions
of this Article VIII, the Buyer may, by notice given to the Sellers at any time
prior to the Closing Date, elect to accept such title as the Sellers can convey,
notwithstanding the existence of any title exceptions which are not Permitted
Exceptions. In such event, this Agreement shall remain in effect and the parties
shall proceed to the Closing, but the Buyer shall not be entitled to any
abatement of the Gross Asset Value, any credit or allowance of any kind or any
claim or right of action against the Sellers for damages or otherwise by reason
of the existence of any title exceptions which are not Permitted Exceptions.

8.8    Cooperation. The Buyer and the Sellers shall reasonably cooperate with
the Title Company (at no cost to Buyer) in connection with obtaining title
insurance insuring title to each Property subject only to the relevant Permitted
Exceptions. In furtherance and not in limitation of the foregoing, at or prior
to the Closing, the Buyer and the Sellers shall deliver to the Title Company
such affidavits, certificates and other instruments as are reasonably requested
by the Title Company and customarily furnished in connection with the issuance
of owner’s policies of title insurance, including (i) evidence sufficient to
establish (x) the legal existence of the Buyer and the Sellers and (y) the
authority of the respective signatories of the Sellers and the Buyer to bind the
Sellers and the Buyer, as the case may be, (ii) a certificate of good standing,
or a certificate of existence, as applicable, of each Seller, (iii) if
applicable, a partnership affidavit pursuant to Section 689.045, of the Florida
Statutes, and (iv) a title affidavit in the form of Exhibit Q with such other
reasonable additions thereto as may be reasonably and customarily requested by
the Title Company.

Article IX    
TRANSACTION COSTS; RISK OF LOSS

9.1    Transaction Costs. The Sellers shall pay for (x) all standard owner’s
title insurance premiums for the title policies for the Properties and (y) the
initial survey costs for the Properties. Buyer shall pay for (a) all real
property transfer taxes, deed stamps, conveyance taxes, documentary stamp taxes
and other Taxes or charges, in each case payable as a result of the transactions
contemplated herein or the conveyance of a Property to the Buyer pursuant to
this Agreement, (b) the property inspection reports and environmental Phase I
reports provided by the Sellers to the Buyer, (c) the lender’s title insurance
premiums and any endorsements, (d) Deed recordation fees, and (e) recording
charges and mortgage taxes applicable to any third-party financing obtained by
Buyer. In addition to the foregoing and their respective apportionment
obligations hereunder, (i) the Sellers and the Buyer shall each be responsible
for (A) the payment of the costs of their respective legal counsel, advisors and
other professionals employed thereby in connection with the sale of the
Transferred Assets and (B) one-half of the fees and expenses of the Escrow
Agent, (ii) the Buyer shall be responsible for all costs and expenses associated
with the Buyer’s due diligence and (iii) the Sellers shall be responsible for
any costs (including third-party lender costs) associated with obtaining payoffs
or substitutions of any debt encumbering the Properties. Each party to this
Agreement shall indemnify the other parties and their respective successors and
assigns from and against any and all loss, damage, cost, charge, liability or
expense (including court costs and reasonable attorneys’ fees) which such other
party may sustain or incur as a result of the failure of either party to timely
pay any of the aforementioned Taxes, fees or other charges for which it has
assumed responsibility under this Section 9.1. This indemnity shall survive all
Closings hereunder.

9.2    Risk of Loss.
(a)    If, on or before the Closing Date, any “material portion” of a Property
shall be (i) damaged or destroyed by fire or other casualty or (ii) taken as a
result of any condemnation or eminent domain proceeding, the Sellers shall
promptly notify the Buyer in writing. The Buyer shall be bound to purchase the
affected Properties for the Allocated Asset Value in respect of such Properties
(after taking into account the adjustments for net prorations and other
adjustments provided for in this Agreement) as required by the terms hereof
without regard to the occurrence or effect of any such casualty or condemnation.
(b)    With respect to any casualty or condemnation affecting a “material
portion” of a Property after the date of this Agreement, (A) the Sellers will
credit against the Cash Consideration Amount payable by the Buyer at the Closing
an amount equal to the sum of (x) the net proceeds, if any, received by the
Sellers from such casualty or condemnation and (y) the applicable deductible, if
any, with respect to such casualty, or (B) Sellers will, at the Closing, assign
to the Buyer all rights of the Sellers, if any, to the insurance or condemnation
proceeds and to all other rights or claims arising out of or in connection with
such casualty or condemnation.
(c)    If, on or before the Closing Date, any portion of a Property that is not
a “material portion” of such Property shall be (i) damaged or destroyed by fire
or other casualty or (ii) taken as a result of any condemnation or eminent
domain proceeding, the Sellers shall promptly notify the Buyer thereof in
writing and, except with respect to damage or destruction that has been fully
repaired and restored as of the Closing Date, (A) the Sellers will credit
against the Cash Consideration Amount payable by the Buyer at the Closing an
amount equal to the sum of (x) the net proceeds, if any, received by the Sellers
from such casualty or condemnation and (y) the applicable deductible, if any,
with respect to such casualty, or (B) Sellers will, at the Closing, assign to
the Buyer all rights of the Sellers, if any, to the insurance or condemnation
proceeds and to all other rights or claims arising out of or in connection with
such casualty or condemnation.
(d)    For purposes of this Section 9.2, a “material portion” with respect to an
individual Property shall mean any portion which materially and adversely
affects access to any Property, otherwise materially and adversely impacts the
operation of the Property, or which the cost to repair or restore will be equal
to or in excess of the lesser of (i) fifty percent (50%) of the Allocated Asset
Value of such Property or (ii) $10,000,000.

Article X    
ADJUSTMENTS PROPOSED
The prorations and payments provided for in this Article X shall be made at the
Closing on a cash basis and set forth on the Closing Statement, which shall be
prepared by Sellers and submitted to the Buyer for its review and approval at
least three (3) Business Days prior to the Closing. The following shall be
prorated between the Sellers and the Buyer as of the Closing Date (on the basis
of the actual number of days elapsed over the applicable period) and shall be
added to (if such net amount is in the Sellers’ favor) or deducted from (if such
net amount is in the Buyer’s favor) the Gross Asset Value at the Closing, with
the Buyer being deemed to be the owner of the Property starting at 12:00 A.M. on
the Closing Date (the “Effective Time”) and being entitled to receive all
operating income of the Property, and being obligated to pay all operating
expenses of the Property, with respect to the Closing Date:

10.1    Taxes. All real estate taxes affecting the Property (including all
certified, confirmed or ratified liens for governmental improvements or special
assessments imposed by any taxing authority which affect the Property as of the
Closing Date) (collectively, “Real Estate Tax”) shall be prorated between the
Buyer and the Sellers on a Cash Basis, assuming payment of such Real Estate Tax
would occur on the latest possible due date prior to delinquency pursuant to
Applicable Law. As of the Closing Date, if the Real Estate Tax bill is not
available for the year of the Closing, the proration of Real Estate Tax shall be
based upon the most recently issued Real Estate Tax bill. Promptly after the new
Real Estate Tax bill is issued, the Real Estate Tax shall be reprorated pursuant
to Section 10.11 below, and any discrepancy resulting from such reproration and
any errors shall be promptly corrected by the parties. Buyer and Sellers
acknowledge that the Real Estate Tax for North Carolina shall be prorated on a
calendar year basis, whether or not same are due and payable prior to the
Closing and regardless of the fiscal year of the taxing authority, and if the
rate of any such Real Estate Tax is not fixed prior to the date of the Closing,
the adjustment and proration thereof at the Closing shall be upon the basis of
the rate for the bill issued in the preceding calendar year applied to the
latest assessed valuation, and the same shall be appropriately and promptly
adjusted, if necessary, between Sellers and Buyer when the rate is fixed for the
calendar year during which the Closing occurs. Notwithstanding the foregoing, if
Tenants pay Real Estate Tax directly to the taxing authority, the portion of the
Real Estate Tax paid directly by the Tenant to the taxing authority shall not be
prorated. The Buyer shall pay all Real Estate Tax due and payable after the
Closing and reconciliations with Tenants shall be responsibility of the Buyer
post-Closing pursuant to Section 10.2 and Section 10.11 below. Except in
connection with a reproration of Real Estate Tax applicable to the period for
which Real Estate Tax is prorated pursuant hereto, in no event shall Sellers be
charged with or be responsible for any increase in the Real Estate Tax on the
Property resulting from the sale of the Property or from any improvements made
or leases entered into on or after the Closing Date. As used herein, the term
“Cash Basis” shall refer to proration of Real Estate Tax based on the tax bills
that have been or will be issued during the year of the Closing, regardless of
when such Real Estate Tax accrued or the assessment period of the Real Estate
Tax.
(a)    Prepaid Tax. If any portion of any assessments against the Property other
than Real Estate Tax that are paid by the Sellers with respect to the Property
at or prior to the Closing determined on a cash (rather than accrual) basis,
relate to any time including or after the Closing Date, the Buyer shall pay to
the Sellers at the Closing the amount of such other assessments paid prorated
for the number of days, from, including and after the Closing.
(b)    Installments. To the extent that Real Estate Tax includes special
assessments or installments of special assessments, for the purpose of this
Section 10.1 Sellers’ prorated portion of such assessments shall be determined
assuming payment over the longest period of time permitted by the applicable
taxing authorities.

10.2    Fixed Rents, Additional Rents and Security Deposits.
(a)    All fixed rents (“Fixed Rents”) and Additional Rents (as hereinafter
defined and together with the Fixed Rents, collectively, the “Rents”) under the
Leases, security deposits (except as hereinafter provided) and other tenant
charges shall be prorated on a cash basis. The Sellers shall deliver or provide
a credit in an amount equal to all prepaid Rents for periods from, including and
after the Closing Date and all refundable cash security deposits (to the extent
the foregoing were made by tenants under the Leases and are not applied or
forfeited prior to the Closing in accordance with the terms of the applicable
Leases) to the Buyer on the Closing Date. The Sellers shall also transfer to the
Buyer any security deposits that are held in the form of letters of credit (the
“SD Letters of Credit”) if the same are transferable, at the Buyer’s cost
(including the Buyer’s payment of any third party transfer fees and expenses);
if any of the SD Letters of Credit are not transferable, the Sellers shall
request the tenants obligated under such SD Letters of Credit to cause new
letters of credit to be issued in favor of the Buyer in replacement thereof and
in the event such a new letter of credit is not issued in favor of the Buyer by
the Closing, the Buyer shall pursue such replacement after the Closing and the
Sellers shall take all reasonable action, as directed by the Buyer and at the
Sellers’ expense, in connection with the presentment of such SD Letters of
Credit for payment as permitted under the terms of the applicable Lease. Rents
that are delinquent (or payable but unpaid) as of the Closing Date shall not be
prorated on the Closing Date. Any Rents collected by the Buyer or the Sellers
after the Closing from any Tenant who owes Rents for periods prior to the
Closing, shall be applied (i) first, in payment of Rents owed by such Tenant for
the month in which the Closing occurs (which shall include the reimbursement to
the Seller thereof, net of collection costs), (ii) second, in payment of current
rentals at the time of receipt, (iii) third, to delinquent rentals, if any,
which became due after the Closing, and (iv) then to delinquent rentals, if any,
which became due and payable prior to the Closing (which shall include the
reimbursement to the Seller thereof, net of collection costs); provided,
however, that any year-end or similar reconciliation payment shall be allocated
as hereinafter provided. The Buyer shall bill Tenants who owe Rents for periods
prior to the Closing on a monthly basis following the Closing and use
commercially reasonable efforts to attempt to collect such past due Rents, but
shall not be obligated to engage a collection agency or take legal action to
collect such amount. For the purposes of this Agreement, the term “Additional
Rent(s)” shall mean amounts payable under any Lease for (i) the payment of
additional rent based upon a percentage of the Tenant’s business during a
specified annual or other period (sometimes referred to as “percentage rent”),
(ii) so-called common area maintenance or “CAM” charges, and (iii) so called
“escalation rent” or additional rent based upon such tenant’s allocable share of
insurance, real estate taxes or operating expenses or labor costs or cost of
living or porter’s wages or otherwise.
(b)    Additional Rent shall be determined in accordance with the Leases,
including any Lease provisions that provide for the adjustment of Additional
Rent based on occupancy changes (i.e., “gross-up” provisions). In addition, to
the extent that a Lease provides for base year amounts or “stops” for operating
expenses or Taxes, such base year and “stop” amounts shall be prorated in
determining Additional Rent with respect to such Lease. The relevant Seller’s
“share” of Additional Rent for the calendar year in which Closing occurs (the
“Closing Year”) shall be determined in accordance with Section 10.2(c) hereof.
Notwithstanding the foregoing, there shall be no proration of any such
Additional Rent that is delinquent as of Closing. The Buyer shall bill Tenants
who owe Rents for periods prior to the Closing on a monthly basis following the
Closing and use commercially reasonable efforts to attempt to collect such past
due Rents, but shall not be obligated to engage a collection agency or take
legal action to collect such amount.
(c)    In order to enable the Buyer to make any year-end reconciliations of
Tenant reimbursements of Additional Rent for the Closing Year after the end
thereof, the Sellers shall determine in accordance with Section 10.2(b) hereof
the Additional Rent actually paid or incurred, or to be paid or incurred, by
each Seller for the portion of the Closing Year during which such Seller owned
the applicable Property (the portion of such Additional Rent corresponding to
each such Seller’s period of ownership, the “Sellers’ Actual Reimbursable Tenant
Expenses”) and the Tenant reimbursements for such Additional Rent actually paid
or to be paid by Tenants for the Closing Year during which each such Seller
owned the applicable Property (the portion of such reimbursements for Additional
Rent corresponding to such Seller’s period of ownership, the “Sellers’ Actual
Tenant Reimbursements”). On or before the date that is sixty (60) days after the
Closing Date, Sellers shall deliver to the Buyer a reconciliation statement
(“Sellers’ Reconciliation Statement”) with all supporting tenant calculations,
electronic workbooks and any other relevant or related support documentation
setting forth (i) Sellers’ Actual Reimbursable Tenant Expenses, (ii) Sellers’
Actual Tenant Reimbursements, and (iii) a calculation of the difference between
the two (i.e., establishing that the Sellers’ Actual Reimbursable Tenant
Expenses were either more or less than the Sellers’ Actual Tenant
Reimbursements). Any amount due Sellers pursuant to the foregoing calculation
(in the event the Sellers’ Actual Tenant Reimbursements are less than the
Sellers’ Actual Reimbursable Tenant Expenses) shall be remitted to the Sellers
promptly upon receipt by the Buyer of such amounts from the applicable Tenant.
In the event the Sellers’ Actual Tenant Reimbursements as disclosed on the
Sellers’ Reconciliation Statement are more than the Sellers’ Actual Reimbursable
Tenant Expenses, then the Sellers shall pay such amounts to the Buyer within
thirty (30) days after delivery of the Sellers’ Reconciliation Statement to the
Buyer and, upon receipt of such payment, the Buyer shall be responsible for the
refund to Tenants of any overpayments in accordance with their Leases.
(d)    The Sellers and the Buyer acknowledge that payments by Tenants of
Additional Rent may be subject to audit by Tenants in accordance with the terms
of their Leases (“Tenant Audits”). With respect to any Tenant Audit pending as
of the Closing Date or initiated within a permissible audit term under the
applicable Lease and applicable, in whole or in part to the Sellers’ period of
ownership, the Sellers agree that (i) the Sellers shall reasonably cooperate
with the Buyer in responding to information requests made in connection
therewith, and (ii) the Sellers shall be responsible for the defense and payment
of any claim resulting therefrom and based upon claimed overpayments received by
the Sellers. The Sellers’ obligations under this Section 10.2(d) shall not be
subject to the time limitations set forth in Section 10.11(b) or Section
10.11(c) hereof.

10.3    Water and Sewer Charges. Water rates, water meter charges, sewer rents
and vault charges, if any (other than any such charges, rates or rents which are
payable by Tenants of the Property pursuant to such Tenants’ Leases, for which
no adjustment shall be made), shall be adjusted and prorated on the basis of the
fiscal period for which assessed. If there is a water meter, or meters, on the
Property, the Sellers agree that they shall at the Closing furnish a reading of
same to a date not more than thirty (30) days prior to the Closing and the
unfixed meter charges and the unfixed sewer rent thereon for the time
intervening from the date of the last reading shall be apportioned on the basis
of such last reading, and shall be appropriately readjusted after the Closing on
the basis of the next subsequent bills.

10.4    Utility Charges. Gas, steam, electricity and other public utility
charges (other than any such charges which are payable by Tenants of the
Property pursuant to such Tenants’ Leases, for which no adjustment will be made)
will be paid by the Sellers to the utility company prior to the Closing Date and
by the Buyer from and after the Closing Date. The Sellers shall use commercially
reasonable efforts to arrange for a final reading of all utility meters
(covering gas, water, steam and electricity) as of the Closing, except meters
the charges of which are payable by Tenants of the Property pursuant to such
Tenants’ Leases directly to such utility company. The Sellers and the Buyer
shall jointly execute a letter to each of such utility companies advising such
utility companies of the termination of the Sellers’ responsibility for such
charges for utilities furnished to the Property as of the date of the Closing
and commencement of the Buyer’s responsibilities therefor from and after the
Closing. The Buyer shall arrange for such service to be placed in the Buyer’s
name after Closing. If a bill is obtained from any such utility company as of
the Closing, the Sellers shall pay such bill on or before the Closing. If such
bill shall not have been obtained on or before the Closing, the Sellers shall,
upon receipt of such bill, pay all such utility charges as evidenced by such
bill or bills pertaining to the period prior to the Closing, and the Buyer shall
pay all such utility charges pertaining to the period thereafter. Any bill which
shall be rendered which shall cover a period both before and after the date of
Closing shall be apportioned between the Buyer and the Sellers as of the
Closing.

10.5    Contracts. Charges and payments under all Assumed Contracts shall be
prorated on a cash basis as of the Closing Date.

10.6    Miscellaneous Revenues. Revenues, if any, arising out of telephone
booths, vending machines, parking, or other income producing agreements shall be
prorated on a cash basis as of the Closing Date.

10.7    Leasing Costs. The Sellers shall be responsible for all Leasing Costs
that are payable by reason of (i) the execution of an “Existing Lease” (i.e., a
Lease existing as of the date of this Agreement) prior to the date of this
Agreement, (ii) the renewal, extension, expansion of, or the exercise of any
other option under, an Existing Lease, prior to the date of this Agreement, and
(iii) amendments of an Existing Lease entered into prior to the date of this
Agreement. If the Closing occurs, the Buyer shall be responsible for all Leasing
Costs (including commissions to the Sellers’ in-house leasing agents that are
customary arms-length terms that would otherwise be negotiated with a
third-party leasing agent) that become due and payable as a result of (1) any
New Leases, (2) amendments entered into during the Interim Period in accordance
with this Agreement to renew, extend, expand or otherwise amend Existing Leases
or New Leases, or (3) any renewals, extensions or expansions of, or the exercise
of any other option under, Existing Leases or New Leases exercised by tenants
during the Interim Period or on or after the Closing Date; provided, however,
that Buyer shall have been provided the details of all such Leasing Costs prior
to the Closing Date and approved the same in writing. In addition, the Buyer
shall assume the economic effect of any “free rent” or other concessions
pertaining to the period from and after the Closing; provided, however, that
Buyer shall have been provided the details of all such Leasing Costs prior to
the Closing Date and approved the same in writing. If, as of the Closing Date,
the Sellers shall have paid any Leasing Costs for which the Buyer is responsible
pursuant to the foregoing provisions, the Buyer shall reimburse the Sellers
therefor at Closing; provided, however, that Buyer shall have been provided the
details of all such Leasing Costs prior to the Closing Date and approved the
same in writing. The Sellers shall pay (or cause to be paid), prior to Closing,
or credit the Buyer at Closing (to the extent unpaid) all Leasing Costs for
which the Sellers are responsible pursuant to the foregoing provisions, and
(subject to the reimbursement obligations set forth above), the Sellers shall
pay (or cause to be paid) when due all Leasing Costs payable after the date of
this Agreement and prior to Closing. Notwithstanding anything to the contrary,
(a) the Buyer shall receive a credit at Closing for any unfunded contractual
Leasing Costs and (b) the Sellers shall be responsible (and the Buyer shall not
be responsible) for any leasing commissions or brokerage fees which become due
and payable after the Closing pursuant to any leasing or brokerage agreement
relating to the Properties, including the Leasing and Brokerage Agreements,
except as specifically set forth in Section 3.3(g)(ii). In addition to the
foregoing, at Closing, the Buyer shall be responsible (and shall reimburse the
Sellers at Closing) for the leasing commissions, tenant improvement costs and
concessions for the Leases and the amounts set forth on Schedule 3.3(g)(ii)
attached hereto. For purposes hereof, the term “Interim Period” shall mean the
period from the date of this Agreement until the Closing Date. On the Closing
Date, the Sellers shall deliver to the Buyer all Lease Termination Payments
received by or on behalf of the Sellers from and after the date hereof, except,
however, the Buyer acknowledges approval of the Leases referenced on
Schedule 3.3(g)(ii).

10.8    Owners’ Association Assessments. If the Property is located in a
business park which is governed by an Owners’ Association, reciprocal easement
agreement, covenants, conditions and restrictions or similar property-related
agreement, and the association or other applicable Person charges assessments
with respect to the Property, then at the Closing (a) if such charges are
payable after the Closing Date for a period before the Closing Date, the Sellers
shall pay to the Buyer on the Closing Date an amount equal to the amount of such
charges allocated to the period before the Closing Date, prorated on a per diem
basis, and (b) if such charges were paid before the Closing Date for a period
from and after the Closing Date, the Buyer shall pay to the Sellers an amount
equal to the amount of such charges reasonably allocated to the period from,
including and after the Closing Date, prorated on a per diem basis.

10.9    Ground Lease Rent. If the Property is subject to a Ground Lease where a
Seller pays rent, then at the Closing (a) if such Ground Lease rents are payable
after the Closing Date for a period before the Closing Date, the Sellers shall
pay to the Buyer on the Closing Date an amount equal to the amount of such
Ground Lease rents allocated to the period before the Closing Date, prorated on
a per diem basis, and (b) if such Ground Lease rents were paid before the
Closing Date for a period from and after the Closing Date, the Buyer shall pay
to the Sellers an amount equal to the amount of such Ground Lease rents
reasonably allocated to the period from, including and after the Closing Date,
prorated on a per diem basis.

10.10    General. Any other items of operating income or operating expense that
are customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Property is
located, as applicable, shall be apportioned in accordance with the customs of
such metropolitan area where the Property is located; however, there will be no
prorations for insurance premiums or payroll (because the Buyer is not acquiring
or assuming the Sellers’ insurance or employment payroll obligations).

10.11    Re-Adjustment.
(a)    In the event any prorations or apportionments made under this Article X
shall prove to be incorrect for any reason, then any party hereto shall be
entitled to an adjustment to correct the same. Any item that cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and reprorated when the
information is available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within one (1)
year after Closing (subject to extension solely as necessary due to the
unavailability of final information, but in no event to exceed eighteen (18)
months after Closing).
(c)    The obligations of the Sellers and the Buyer under this Article X shall
survive the Closing.

Article XI    
SURVIVAL OF OBLIGATIONS; LIABILITY

11.1    Liability of Sellers. From and after the Closing Date, subject to the
provisions of Section 11.3 below, the Sellers shall indemnify and hold harmless
each of the Buyer, its affiliates, members and partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, “Buyer-Related Entities”) against, and reimburse
any Buyer-Related Entity for, all losses, liabilities, claims, damages and
expenses and all costs, fees, expenses, damages, deficiencies, interest and
penalties (including reasonable attorneys’ fees and disbursements) in connection
therewith (“Losses”) suffered or incurred by any such Buyer-Related Entity,
arising out of, or in any way relating to: (a) the failure of any
representations or warranties made by the Sellers in this Agreement or any
Closing Document to be true and correct as of the Closing Date (except to the
extent such representations and warranties relate to a specific date, in which
case, the failure of such representations and warranties to be true and correct
as of such specific date), other than any breach or inaccuracy in respect of
which an adjustment to the Gross Asset Value was made pursuant to Article X; (b)
any breach of, default under or failure to perform any obligation or covenant
made or to be performed by the Sellers pursuant to in this Agreement or the
Closing Documents; and (c) any Retained Liabilities.

11.2    Liability of Buyer. From and after the Closing Date, the Buyer shall
indemnify and hold harmless each of the Seller and the Sellers’ Related Entities
against, and reimburse any Sellers’ Related Entity for, all Losses suffered or
incurred by any such Sellers’ Related Entity arising out of, or in any way
relating to: (a) the failure of any representations or warranties made by the
Buyer in this Agreement or any Closing Document to be true and correct as of the
Closing Date (except to the extent such representations and warranties relate to
a specific date, in which case, the failure of such representations and
warranties to be true and correct as of such specific date), other than any
breach or inaccuracy in respect of which an adjustment to the Gross Asset Value
was made pursuant to Article X; (b) any breach of, default under or failure to
perform any obligation or covenant made or to be performed by the Buyer pursuant
to in this Agreement or the Closing Documents; (c) except for claims with
respect to which the Sellers are obligated to indemnify the Buyer-Related
Entities pursuant to Section 11.1, the business or operations of the Transferred
Assets or the ownership or operation of the Transferred Assets after the
Closing, and (d) any Assumed Liabilities (collectively, clauses (c) and (d)
above shall be referred to herein as the “Buyer Specific Indemnification”), it
being understood that the Buyer Specific Indemnification shall survive all
Closings hereunder indefinitely.

11.3    Cap on Liability. Notwithstanding anything to the contrary contained in
this Agreement or in any Closing Document, the liability of the Sellers for
Losses arising pursuant to or in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of the Sellers under this Agreement (or in any Closing Document) shall
not exceed $50,000,000 in the aggregate under this Agreement and the Other PSAs
combined (the “Cap”), however, the Buyer shall not make any claims for Losses in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of the Sellers under this
Agreement unless such claims exceed $1,000,000 in the aggregate under this
Agreement and the Other PSAs combined (the “Basket”) (at which point the Buyer
shall be entitled to make a claim for the aggregate amount of Losses and not
just amounts in excess of the Basket). Notwithstanding anything to the contrary
contained herein, the Basket and Cap limitations set forth herein shall not
apply to Losses suffered or incurred as a result of any breaches of the
covenants and obligations of the Sellers set forth in Section 9.1, Article X,
Article XII, and Section 14.3.

11.4    Survival.
(a)    Except as otherwise set forth in this Agreement, the rights of the
parties hereto to indemnification under this Agreement with respect to any
breach or inaccuracy of the representations and warranties of the Sellers and
the Buyer contained in this Agreement and the Closing Documents shall survive
until the twelve (12) month anniversary of the Closing Date.
(b)    The rights of the parties hereto to indemnification under this Agreement
(i) with respect to any breach of or default under any covenant or other
agreement contained in this Agreement that by its nature is required to be
performed at or prior to the Closing, shall not survive the Closing, and (ii)
with respect to any covenant or other agreement contained in this Agreement
that, by its terms, is to have effect after the Closing, shall survive the
Closing for the period contemplated by such obligation or covenant, or, if no
period is contemplated, shall survive indefinitely.

11.5    Notification of Claims.
(a)    Except as otherwise provided in this Agreement, a Person that may be
entitled to be indemnified under this Agreement (the “Indemnified Party”), shall
promptly notify the party liable for such indemnification (the “Indemnifying
Party”) in writing of any pending or threatened claim, demand or circumstance
that the Indemnified Party has determined has given or would reasonably be
expected to give rise to a right of indemnification under this Agreement
(including a pending or threatened claim or demand asserted by a third party
against the Indemnified Party, such claim being a “Third Party Claim”),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim, demand or circumstance (a “Claim Notice”);
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article XI except to
the extent the Indemnifying Party is prejudiced by such failure, it being
understood that notices for claims in respect of a breach or inaccuracy of a
representation or warranty or breach of or default under any obligation or
covenant must be delivered before the expiration of any applicable survival
period specified in Section 11.4(a).
(b)    Upon receipt of a notice of a claim for indemnity from an Indemnified
Party pursuant to Section 11.5(a) with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to assume the
defense and control of any Third Party Claim upon written notice to the
Indemnified Party delivered within fifteen (15) Business Days of the
Indemnifying Party’s receipt of the applicable Claim Notice and, in the event
that the Indemnifying Party shall assume the defense of such claim, it shall
allow the Indemnified Party a reasonable opportunity to participate in the
defense of such Third Party Claim with its own counsel and at its own expense.
The Person that shall control the defense of any such Third Party Claim (the
“Controlling Party”) shall select counsel, contractors and consultants of
recognized standing and competence after consultation with the other party and
shall take all steps reasonably necessary in the defense or settlement of such
Third Party Claim.
(c)    The Sellers or the Buyer, as the case may be, shall, and shall cause each
of its Affiliates and representatives to, reasonably cooperate with the
Controlling Party in the defense of any Third Party Claim. The Indemnifying
Party shall be authorized to consent to a settlement of, or the entry of any
judgment arising from, any Third Party Claim, without the consent of any
Indemnified Party; provided that (i) such settlement shall not encumber any of
the assets of the Indemnified Party or contain any restriction or condition that
would apply to such Indemnified Party or to the conduct of the Indemnified
Party’s business, (ii) the Indemnifying Party shall pay all amounts arising out
of such settlement or judgment concurrently with the effectiveness of such
settlement (subject to Section 11.3, if applicable), and (iii) the Indemnifying
Party shall obtain, as a condition of any settlement or other resolution, a
complete release of any Indemnified Party potentially affected by such Third
Party Claim.

11.6    Mitigation. Each of the parties hereto agrees to take commercial
reasonable steps to mitigate their respective Losses upon and after becoming
aware of any fact, event, circumstance or condition that has given rise to or
would reasonably be expected to give rise to, any Losses for which it would have
the right to seek indemnification hereunder.

11.7    Additional Indemnification Provisions.
(a)    With respect to each indemnification obligation contained in this
Agreement: (i) each such obligation shall be reduced by any Tax benefit (net of
any costs or expenses (including any Tax) incurred in connection with seeking
and securing such Tax benefit) that is actually realized by the Indemnified
Party within two (2) Tax years of the recipient after the Tax year of the
recipient in which such obligation arises; and (ii) all Losses shall be net of
any amounts that have been recovered by the Indemnified Party pursuant to any
indemnification by, or indemnification agreement with, any third party or any
insurance policy or other cash receipts or sources of reimbursement in respect
of such Loss.
(b)    Notwithstanding anything in this Agreement or in any Closing Document to
the contrary, in no event shall either party hereto have any liability under
this Agreement (including under this Article XI) or any Closing Document for any
consequential, incidental, indirect, punitive or exemplary damages, including
lost profits and opportunity costs (except to the extent such damages are
assessed in connection with a Third Party Claim with respect to which the Person
against which such damages are assessed is entitled to indemnification
hereunder).

11.8    Exclusive Remedies. Except as otherwise expressly set forth in this
Agreement, and except as to fraud, following the Closing, the indemnification
provisions of this Article XI shall be the sole and exclusive remedies of any
Sellers’ Related Entities and any Buyer-Related Entities, respectively, for any
Losses (including any Losses from claims for breach of contract, warranty,
tortious conduct (including negligence) or otherwise and whether predicated on
common law, statute, strict liability, or otherwise) that it may at any time
suffer or incur, or become subject to, as a result of, or in connection with,
any breach of or inaccuracy with respect to any representation or warranty set
forth in this Agreement by the Buyer or the Sellers, respectively, or any breach
or failure by the Buyer or the Sellers, respectively, to perform or comply with
any obligation or covenant set forth herein. Without limiting the generality of
the foregoing, the parties hereto hereby irrevocably waive any right of
rescission they may otherwise have or to which they may become entitled.

Article XII    
TAX CERTIORARI PROCEEDINGS

12.1    Prosecution and Settlement of Proceedings. If any Tax reduction
proceedings in respect of any Property, relating to any fiscal years ending
prior to the fiscal year in which the Closing occurs, are pending at the time of
the Closing, the relevant Seller reserves and shall have the right to continue
to prosecute and/or settle the same. If any Tax reduction proceedings in respect
of any Property, relating to the fiscal year in which the Closing occurs, are
pending at the time of Closing, then the relevant Seller reserves and shall have
the right to continue to prosecute and/or settle the same; provided, however,
that such Seller shall not settle any such proceeding without the Buyer’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
The Buyer shall reasonably cooperate with such Seller in connection with the
prosecution of any such Tax reduction proceedings.

12.2    Application of Refunds or Savings. Any refunds or savings in the payment
of Taxes resulting from such Tax reduction proceedings shall be applied first to
reimburse the parties for their reasonable third-party out of pocket costs and
expenses in prosecuting such proceedings. Remaining refunds or savings shall
belong to and be the property of the Sellers if relating to Taxes payable in
years prior to the Closing Year and shall be allocated between the parties based
on their periods of ownership if relating to Taxes payable in the Closing Year.
Notwithstanding the foregoing, if any refund related to the Closing Year or any
prior year creates an obligation to reimburse any Tenants under Leases for any
rents or additional rents paid or to be paid, that portion of such refund equal
to the amount of such required reimbursement (after deduction of allocable
expenses as may be provided in the Lease to such Tenant), then (a) if such
refund is received by a Seller, such Seller shall, subject to the Buyer’s
reasonable approval of such Seller’s calculations, pay the Buyer the aggregate
amount of such reimbursement obligation for disbursement to such Tenants, and
(b) if such refund is received by the Buyer, the Buyer shall first reimburse the
Sellers for their reasonable third-party out of pocket costs and expenses in
prosecuting such proceedings, and then, subject to the Seller’s reasonable
approval of the Buyer’s calculations, (i) disburse the aggregate amount of such
required reimbursement obligation to such Tenants, and (ii) pay the balance of
such refund to the Sellers to be allocated and disbursed in accordance with the
second sentence of this Section 12.2. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings (except to the extent paid
directly by and reimbursable to the Sellers or the Buyer set forth above) shall
be apportioned between the Sellers and the Buyer in proportion to the gross
amount of such refunds or savings payable to the Sellers and the Buyer,
respectively (without regard to any amounts reimbursable to Tenants); provided,
however, that neither the Sellers nor the Buyer shall have any liability for any
such fees or expenses in excess of the refund or savings paid to such party
unless such party initiated such proceeding.

12.3    Survival. The provisions of this Article XII shall survive the Closing.

Article XIII    
DEFAULT

13.1    Buyer Default.
(a)    This Agreement may be terminated by the Sellers prior to the earliest to
occur of (x) the Closing and (y) the Initial Closing if:
(i)    (A) the Buyer shall have breached any representation or warranty or
failed to comply with any obligation or covenant applicable to the Buyer that
would cause any condition to Closing set forth in Section 5.1 not to be
satisfied, and such condition to Closing is incapable of being satisfied by the
earlier of (x) the six (6) month anniversary of the date of this Agreement (the
“Outside Date”) and (y) ten (10) Business Days after the giving of written
notice by the Sellers to the Buyer of such breach or failure, or (B) the Buyer
shall have breached any representation or warranty or failed to comply with any
obligation or covenant applicable to the Buyer that would cause any condition to
Closing set forth in Section 5.1 of such Other PSA not to be satisfied, and such
condition to Closing to such Other PSA Closing is incapable of being satisfied
by the earlier of (x) the Outside Date and (y) ten (10) Business Days after the
giving of written notice by the Sellers to the Buyer of such breach or failure;
provided, however, that if the Initial Closing does not occur solely as a result
of the Buyer’s failure to satisfy its obligation set forth in Section 5.1(d),
then the Sellers may terminate this Agreement at any time prior to the Outside
Date; provided that the Sellers shall not have the right to terminate this
Agreement pursuant to this Section 13.1(a)(i) if any of the Sellers are then in
material breach of any of their covenants or agreements set forth in this
Agreement; or
(ii)    a final, nonappealable order, writ, judgment, injunction, decree, law,
or regulation permanent restraining or prohibiting the transfer of the
Transferred Assets is entered by or with any Governmental Authority.
(b)    In the event this Agreement is terminated pursuant to Section 13.1(a),
(i) then the Sellers shall be required to terminate each Other PSA pursuant to
Section 13.1(a) of each Other PSA, and (ii) this Agreement shall be null and
void and of no further force or effect and neither party shall have any rights
or obligations against or to the other except (A) for those provisions hereof
which by their terms expressly survive the termination of this Agreement and (B)
as set forth in Section 13.1(c).
(c)    In the event the Sellers terminate this Agreement pursuant to
Section 13.1(a)(i), the Escrow Agent shall, in accordance with the procedures
set forth in Section 14.5, (i) to the extent the Earnest Money is held in the
form of immediately available wired funds, disburse the Earnest Money (together
with interest thereon) to the Sellers or (ii) to the extent the Earnest Money is
held in the form of a letter of credit, deliver the letter of credit to the
Sellers and the Sellers shall make a drawing upon such receipt of the letter of
credit, and upon such disbursement the Sellers and the Buyer shall have no
further obligations under this Agreement, except those which expressly survive
such termination. The Buyer and the Sellers hereby acknowledge and agree that it
would be impractical and/or extremely difficult to fix or establish the actual
damage sustained by the Sellers as a result of a default by the Buyer, and agree
that the Earnest Money is a reasonable approximation thereof. Accordingly, the
Earnest Money shall constitute and be deemed to be the agreed and liquidated
damages of the Sellers, and shall be paid by the Escrow Agent to the Sellers as
the Sellers’ sole and exclusive remedy hereunder.

13.2    Seller Default.
(a)    This Agreement may be terminated by the Buyer prior to the earliest to
occur of (x) the Closing and (y) the Initial Closing if:
(i)    (A) the Sellers shall have breached any representation or warranty or
failed to comply with any obligation or covenant applicable to the Sellers that
would cause any condition to Closing set forth in Section 5.2 not to be
satisfied, and such condition to Closing is incapable of being satisfied by the
earlier of (x) the Outside Date and (y) ten (10) Business Days after the giving
of written notice by the Buyer to the Sellers of such breach or failure, or (B)
the Sellers shall have breached any representation or warranty or failed to
comply with any obligation or covenant applicable to the Sellers that would
cause any condition to Closing set forth in Section 5.2 of such Other PSA not to
be satisfied, and such condition to Closing to such Other PSA Closing is
incapable of being satisfied by the earlier of (x) the Outside Date and (y) ten
(10) Business Days after the giving of written notice by the Buyer to the
Sellers of such breach or failure; provided that the Buyer shall not have the
right to terminate this Agreement pursuant to this Section 13.2(a)(i) if the
Buyer is then in material breach of any of their covenants or agreements set
forth in this Agreement; or
(ii)    a final, nonappealable order, writ, judgment, injunction, decree, law,
or regulation permanent restraining or prohibiting the transfer of the
Transferred Assets is entered by or with any Governmental Authority.
(b)    In the event this Agreement is terminated pursuant to Section 13.2(a),
(i) then the Buyer shall be required to terminate each Other PSA pursuant to
Section 13.2(a) of each Other PSA, and (ii) this Agreement shall be null and
void and of no further force or effect and neither party shall have any rights
or obligations against or to the other except (A) for those provisions hereof
which by their terms expressly survive the termination of this Agreement and (B)
as set forth in Section 13.2(c) and (d).
(c)    Upon termination of this Agreement by the Buyer pursuant to
Section 13.2(a)(i), as the Buyer’s sole and exclusive remedy upon such
termination (except for the additional remedy provided in Section 13.2(d)
below), the Escrow Agent shall, in accordance with the procedures set forth in
Section 14.5, (i) to the extent the Earnest Money is in the form of immediately
available wired funds, disburse the Earnest Money (together with interest
thereon) to the Buyer, or (ii) to the extent the Earnest Money is in the form of
a letter of credit, return such letter of credit to the Buyer, and upon such
disbursement the Sellers and the Buyer shall have no further obligations under
this Agreement, except those which expressly survive such termination (including
those set forth in Section 13.2(d)).
(d)    Notwithstanding the foregoing, in addition to terminating this Agreement
and receiving the Earnest Money, the Buyer shall be entitled to reimbursement of
its actual out-of-pocket expenses incurred in negotiating this Agreement and
conducting due diligence activities contemplated hereunder and arranging for and
documenting any financing, including any lender commitment fees, if any (not to
exceed $7,500,000 in the aggregate under this Agreement and the Other PSAs,
combined). This reimbursement shall not apply if the Buyer succeeds in an action
to cause specific performance as provided in Section 13.2(e). The provisions of
this Section 13.2(d) shall survive the termination of this Agreement.
(e)    In lieu of terminating this Agreement pursuant to Section 13.2(a), the
Buyer may specifically enforce the terms and provisions of this Agreement (but,
if such specific performance is elected, no other action (for damages or
otherwise) shall be permitted so long as such specific performance is granted to
the Buyer); provided that any action by the Buyer for specific performance must
be filed, if at all, within forty-five (45) days of the Other PSA Assets Closing
Date, as may be extended, and the failure to file within such period shall
constitute a waiver by the Buyer of such right and remedy. If the Buyer shall
not have filed an action for specific performance within the aforementioned time
period or so notified the Sellers of its election to terminate this Agreement,
the Buyer’s sole remedy for the Sellers’ default shall be to terminate this
Agreement as set forth above, to receive its Earnest Money, and to be reimbursed
for its expenses as set forth in Section 13.2(d).

13.3    Material Defects Arising Prior to the Initial Closing. In the event the
aggregate amount of the Allocated Asset Value for the Transferred Assets and
Other PSA Assets removed from the terms of this Agreement and the Other PSAs
pursuant to Section 8.5 and/or Section 8.6 of this Agreement and of the Other
PSAs is equal to or in excess of $500,000,000 (in the aggregate under this
Agreement and the Other PSAs, combined), then, at any time prior to the earliest
to occur of (x) the Initial Closing and (y) the “Initial Closing” under any
Other PSA, each of the Sellers and the Buyer shall have a right to terminate
this Agreement as to all Transferred Assets (provided, however, that if either
such party terminates this Agreement pursuant to this Section 13.3, then such
party shall be required to terminate each Other PSA pursuant to Section 13.3 of
each Other PSA), in which event the Escrow Agent shall, in accordance with the
procedures set forth in Section 14.5, (a) to the extent the Earnest Money is in
the form of immediately available wired funds, disburse the Earnest Money to the
Buyer, or (b) to the extent the Earnest Money is in the form of a letter of
credit, return such letter of credit to the Buyer, this Agreement shall be
deemed terminated and neither party shall have any further rights or obligations
under this Agreement, except those which expressly survive such termination
(including Section 13.2(d)). Nothing contained in this Section 13.3 shall in any
way limit the other rights and remedies of the Sellers or the Buyer pursuant to
this Agreement, including pursuant to Section 13.1 or Section 13.2 above. This
Section 13.3 shall be of no further force or effect following the Other PSA
Assets Closing.

13.4    [Reserved]

13.5    Limitation on Sellers’ Liability.
(a)    No partner, member, employee, shareholder or agent of the Sellers, nor
any of Sellers’ Related Entities, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Buyer and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
Sellers’ assets for the payment of any claim or for any performance, and the
Buyer, on behalf of itself and its successors and assigns, hereby waives any and
all such personal liability.
(b)    The provisions of this Section 13.5 shall survive all Closings hereunder
or sooner termination of this Agreement.

13.6    Limitation on Buyer’s Liability
(a)    No partner, member, employee, shareholder or agent of the Buyer, nor any
Buyer-Related Entities, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Sellers and their respective successors and
assigns and, without limitation, all other persons and entities, shall look
solely to the Buyer’s assets for the payment of any claim or for any
performance, and the Sellers, on behalf of themselves and their successors and
assigns, hereby waive any and all such personal liability.
(b)    The provisions of this Section 13.6 shall survive all Closings hereunder
or sooner termination of this Agreement.

Article XIV    
MISCELLANEOUS

14.1    Use of Duke Name.
(a)    The Buyer hereby acknowledges and agrees that neither the Buyer nor any
affiliate, successor, assignee or designee of the Buyer shall be entitled to use
the names “Duke Realty”, “Duke”, “BremnerDuke” or any mark thereof, or any
Seller’s name or mark (collectively, the “Duke Names and Marks”), in any way
whatsoever, except to the extent permitted under this Agreement.
(b)    The Buyer and its Affiliates shall (i) immediately upon the Closing Date
cease all use of any of the Duke Names and Marks on or in connection with all
stationery, business cards, purchase orders, lease agreements, warranties,
indemnifications, invoices and other similar correspondence and other documents
of a contractual nature, (ii) promptly, and in any event no later than sixty
(60) days after the Closing Date, complete the removal of the Duke Names and
Marks from all marketing and promotional brochures and (iii) with respect to
Transferred Assets bearing any Duke Names and Marks, use their commercially
reasonable efforts to re-label such Transferred Assets or remove such Duke Names
and Marks from such Transferred Assets as promptly as practicable, and in any
event no later than six (6) months after the Closing Date.
(c)    The Buyer, for itself and its Affiliates, agrees that after the Closing
Date the Buyer and its Affiliates (i) will not expressly, or by implication, do
business as or represent themselves as the Sellers or their Affiliates,
(ii) with respect to assets managed, operated or leased after the Closing Date,
will represent in writing to the owners or lessors of such assets that such
assets are those of the Buyer and its Affiliates and not those of the Sellers
and their Affiliates and (iii) will cooperate with the Sellers or any of their
Affiliates in terminating any contracts pursuant to which any Seller licenses
any Duke Names and Marks to customers.  The Buyer and its Affiliates shall use
commercially reasonable efforts to ensure that other users of any Duke Names and
Marks, whose rights terminate upon the Closing pursuant to this Section 14.1,
shall cease use of the Duke Names and Marks, except as expressly authorized
thereafter by Sellers.
(d)    The Buyer, for itself and its Affiliates, acknowledges and agrees that,
except to the extent expressly provided in this Section 14.1, neither the Buyer
nor any of its Affiliates shall have any rights in any of the Duke Names and
Marks and neither the Buyer nor any of its Affiliates shall contest the
ownership or validity of any rights of the Sellers or any of their Affiliates in
or to any of the Duke Names and Marks.

14.2    Joint and Several Liability. Each Seller who is a party as a Seller to
this Agreement (“Seller Party”) shall be jointly and severally liable for all of
the obligations and liabilities of such Seller (and each other Seller) under
this Agreement. Without limiting the generality of the foregoing, (i) each
reference herein to the Seller shall also be deemed to refer to each Seller
Party, (ii) references in this Agreement to the phrase “received by the Sellers”
(or words of similar import) shall mean received by any Seller Party, (iii)
references in this Agreement to the phrase “given by the Sellers” (or words of
similar import) shall mean given by any Seller Party, and (iv) references in
this Agreement to the phrase “in the possession of the Sellers” (or words of
similar import) shall mean the possession of any Seller Party. Each Seller Party
hereby irrevocably appoints Duke Realty Limited Partnership (the “Seller Agent”)
to act as an agent for the Sellers (and for each Seller Party individually) in
connection with all actions to be taken by the Sellers and/or a Seller Party in
connection with this Agreement (including giving and receiving notices, granting
or denying of consents, and accepting payments to be made to the Sellers under
this Agreement). Accordingly (and without limiting the generality of the
foregoing), (i) if the Buyer pays any amounts in connection with this Agreement
to the Seller Agent (including the Cash Consideration Amount), then the same
shall be deemed duly paid to the Seller (and thus to all of the Seller Parties)
for all purposes of this Agreement; (ii) any consent, approval, waiver or other
notice given by the Seller Agent to the Buyer shall be deemed to have been given
by, and shall be binding on, the Seller (and thus all of the Seller Parties) for
all purposes of this Agreement, and the Buyer shall have the right to rely on
any such consent, approval or other notice so given; (iii) any claim or election
by the Seller Agent to the Buyer shall be deemed a claim or election by all of
the Sellers and shall be binding on all Sellers, and the Buyer shall have the
right to rely thereon, and no duplicative claims shall be asserted; (iv) any
notice given by the Buyer to the Seller Agent shall be deemed to have been given
to the Seller (and thus all of the Seller Parties) for all purposes of this
Agreement; and (v) each Seller Party hereby irrevocably appoints the Seller
Agent as the agent for the service of process on the Seller (and thus all of the
Seller Parties). Notwithstanding the foregoing, the Buyer may insist that any
action (such as the execution of a deed or other closing documents) that is
required to be taken by the Sellers or any individual Seller Party pursuant to
this Agreement actually be taken by the Seller (and thus all of the Seller
Parties) or such individual Seller Party, as the case may be (rather than by the
Seller Agent acting as agent therefor). The provisions of this Section 14.2
shall survive all Closings hereunder.


41
  
         
   
   
 

--------------------------------------------------------------------------------





14.3    Brokers.
(a)    Each Seller represents and warrants to the Buyer that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby, other than the brokers identified on
Schedule 14.3, and the Seller shall be responsible for paying any commissions or
other amounts due such brokers. Each Seller agrees to indemnify, protect, defend
and hold the Buyer harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from the Sellers’ breach of the foregoing
representation in this Section 14.3(a). The provisions of this Section 14.3(a)
shall survive all Closings hereunder and any termination of this Agreement.
(b)    The Buyer represents and warrants to the Sellers that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby, except for brokers employed by the Sellers
(which shall be paid by the Sellers in accordance with Section 14.3(a)). The
Buyer agrees to indemnify, protect, defend and hold the Sellers harmless from
and against all claims, losses, damages, liabilities, costs, expenses (including
reasonable attorneys’ fees and disbursements) and charges resulting from the
Buyer’s breach of the foregoing representation in this Section 14.3(b). The
provisions of this Section 14.3(b) shall survive all Closings hereunder and any
termination of this Agreement.

14.4    Confidentiality; Press Release; IRS Reporting Requirements.
(a)    From and after the date of this Agreement, neither the Buyer nor any
Seller shall disclose the terms of this transaction, either before or after
Closing, except that this general prohibition shall not prevent (i) Sellers and
the Buyer from releasing a joint press release concerning the sale of the
Transferred Assets pursuant to Section 14.4(b) below, and (ii) any party from
disclosing any matters set forth in this Agreement, or any of the terms and
provisions of this Agreement, if and to the extent that such disclosure is
required by New York Stock Exchange regulation or Applicable Law or a court or
other binding order or by applicable administrative rule or regulation or order
of any regulatory or supervisory agency or authority with competent jurisdiction
over such matter, including the U.S. Securities and Exchange Commission.  The
parties hereto agree not to disclose the individual prices of each Transferred
Asset to the extent legally permissible.  No provision of this
Section 14.4(a) will be construed to prohibit (1) disclosures to appropriate
authorities of such information as may be legally required for federal
securities, Tax, accounting, or other reporting purposes or other Applicable
Law, (2) confidential disclosures to Affiliates of either any Seller or the
Buyer, (3) disclosures required in connection with legal proceedings to enforce
the terms and provisions of this Agreement, (4) disclosures by any Seller or the
Buyer in connection with the satisfaction of any condition precedent to the
Closing, (5) disclosures of matters of which there is public knowledge other
than as a result of disclosures made in breach hereof, (6) disclosure to the
officers, employees, agents, contractors, attorneys, accountants, advisors and
consultants of the parties on a need-to-know basis, and (7) disclosures to
current and prospective lenders, partners, members, investors and stockholders
of the Buyer and its Affiliates; provided that the Buyer shall advise each such
Person of the confidential nature of such information and that such Persons
agree to maintain the confidentiality thereof.


42
  
         
   
   
 

--------------------------------------------------------------------------------




(b)    The Sellers or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby; provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto if issued within six (6) months of the Closing Date.
(c)    For the purpose of complying with any information reporting requirements
or other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including any requirements set forth in Income Tax Regulation Section 1.6045-4
and any successor version thereof (collectively, the “IRS Reporting
Requirements”), the Sellers and the Buyer hereby designate and appoint the
Escrow Agent to act as the “Reporting Person” (as that term is defined in the
IRS Reporting Requirements) to be responsible for complying with any IRS
Reporting Requirements. The Escrow Agent hereby acknowledges and accepts such
designation and appointment and agrees to fully comply with any IRS Reporting
Requirements that are or may become applicable as a result of or in connection
with the transaction contemplated by this Agreement. Without limiting the
responsibility and obligations of the Escrow Agent as the Reporting Person, the
Sellers and the Buyer hereby agree to comply with any provisions of the IRS
Reporting Requirements that are not identified therein as the responsibility of
the Reporting Person.

14.5    Escrow Provisions.
(a)    The Escrow Agent shall hold the Earnest Money, to the extent such Earnest
Money is in the form of immediately available wired funds, in escrow in an
interest-bearing bank account at First American Trust, FFB (the “Escrow
Account”).
(b)    The Escrow Agent shall hold the Earnest Money in escrow in the Escrow
Account until the Closing or any other sooner termination of this Agreement and
shall hold or apply such proceeds in accordance with the terms of this
Section 14.5(b). The Sellers and the Buyer understand that no interest is earned
on the Earnest Money during the time it takes to transfer into and out of the
Escrow Account. At the Closing, a pro rata portion (subject to Section 2.3) of
the Earnest Money shall be paid by the Escrow Agent to, or at the direction of,
the Sellers. If the Closing does not occur as a result of a termination of this
Agreement pursuant to Section 13.1(a)(ii), Section 13.2(a)(i) or Section
13.2(a)(ii), the Earnest Money, together with all interest earned thereon, shall
be returned to the Buyer. If the Closing does not occur for any other reason and
either party makes a written demand upon the Escrow Agent for payment of such
amount, the Escrow Agent shall, within twenty-four (24) hours, give written
notice to the other party of such demand. If the Escrow Agent does not receive a
written objection within five (5) Business Days after the giving of such notice,
the Escrow Agent is hereby authorized to make such payment. If the Escrow Agent
does receive such written objection within such five (5) Business Day period or
if for any other reason the Escrow Agent in good faith shall elect not to make
such payment, the Escrow Agent shall continue to hold such amount until
otherwise directed by joint written instructions from the parties to this
Agreement or a final judgment of a court of competent jurisdiction. However, the
Escrow Agent shall have the right at any time to deposit the Earnest Money with
the clerk of the court of Hamilton County, Indiana. The Escrow Agent shall give
written notice of such deposit to the Sellers and the Buyer. Upon such deposit,
the Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.


43
  
         
   
   
 

--------------------------------------------------------------------------------




(c)    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. The Sellers
and the Buyer shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including attorneys’
fees and disbursements, incurred in connection with the performance of the
Escrow Agent’s duties hereunder.
(d)    The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of the
Sellers and the Buyer.

14.6    Successors and Assigns; No Third-Party Beneficiaries. The stipulations,
terms, covenants and agreements contained in this Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
permitted successors and assigns (including any successor entity after a public
offering of stock, merger, consolidation, purchase or other similar transaction
involving a party hereto) and nothing herein expressed or implied shall give or
be construed to give to any person or entity, other than the parties hereto and
such assigns or designees, any legal or equitable rights hereunder.

14.7    Assignment. This Agreement may not be assigned by the Buyer without the
prior written consent of the Sellers, which consent may be granted or withheld
in the Sellers’ sole discretion. Notwithstanding the foregoing, (i) the Buyer
may assign this Agreement to one or more (a) direct or indirect subsidiaries of
the Buyer or any Affiliate of the Buyer in which the Buyer or the Buyer’s
Affiliate owns at least fifty percent (50%) of the direct or indirect ownership
interests in each such subsidiary or (b) Affiliates of the Buyer (as applicable,
a “Majority Owned or Controlled Entity”) and (ii) the Buyer may designate one or
more Majority Owned or Controlled Entities to which one or more of the
Transferred Assets will be assigned at the Closing (each, a “Designated
Subsidiary”). Notwithstanding anything in this Agreement to the contrary, at any
time prior to the Closing, any Seller may transfer any Transferred Asset to a
single purpose entity that is directly or indirectly wholly owned by such Seller
or one of its Affiliates, and such single purpose entity shall be deemed a
“Seller” for all purposes under this Agreement and the Closing Documents, as
applicable.

14.8    Further Assurances. From time to time, as and when requested by any
party hereto, the other party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other party may reasonably deem
necessary or desirable to consummate the transactions contemplated by this
Agreement (including (i) transferring back to the Sellers any asset or liability
not contemplated by this Agreement or any Closing Document to be a Transferred
Asset or an Assumed Liability, respectively, which asset or liability was
transferred to the Buyer or one of its Affiliates at the Closing and (ii)
transferring to the Buyer (and having the Buyer assume) any asset or liability
contemplated by this Agreement or any Closing Document to be a Transferred Asset
or an Assumed Liability, respectively, which was not transferred to the Buyer or
one of its Affiliates at the Closing).

14.9    Notices. All notices, demands, consents, approvals, requests or other
communications made pursuant to, under or by virtue of this Agreement must be in
writing and shall be (i) personally delivered, (ii) delivered by express mail,
Federal Express or other comparable overnight courier service, (iii) transmitted
by e-mail to the appropriate e-mail address listed below, so long as such e-mail
or attached correspondence thereto expressly identifies in the subject line in
ALL CAPITAL LETTERS that such correspondence constitutes an official notice
pursuant to this Section 14.9; provided that, except with respect to notices in
connection with New Leases and new contracts pursuant to Section 3.3(c) and
Section 3.3(d), a copy is sent the same day by messenger or by Federal Express
or other recognized overnight delivery service, or (iv) mailed to the party to
which the notice, demand, consent, approval, request or other communication is
being made by certified or registered mail, postage prepaid, return receipt
requested, as follows:
(a)    To any Seller:
Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Nick Anthony
Email: nick.anthony@dukerealty.com




44
  
         
   
   
 

--------------------------------------------------------------------------------




with copies thereof to:


Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Ann Dee
Email: ann.dee@dukerealty.com


and to:


Hogan Lovells US LLP
555 Thirteenth Street NW
Washington, DC 20004
Attention:     David Bonser
Stacey McEvoy
Email:    david.bonser@hoganlovells.com
stacey.mcevoy@hoganlovells.com




(b)    To the Buyer:
HTA Acquisition Sub, LLC
c/o Healthcare Trust of America, Inc.
16435 North Scottsdale Road, Suite 320
Scottsdale, AZ 85254
Attention:     Mr. Scott D Peters
cc: Mr. Robert A Milligan
Email: scottpeters@htareit.com
robertmilligan@htareit.com


with copies thereof to:


O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111-3823
Attention: Peter T. Healy, Esq.
Email: phealy@omm.com


(c)    To the Escrow Agent:
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602
Attention: Steve Zellinger
Email: szellinger@firstam.com
All notices (i) shall be deemed to have been given on the date that the same
shall have been delivered in accordance with the provisions of this Section 14.9
and (ii) may be given either by a


45
  
         
   
   
 

--------------------------------------------------------------------------------




party or by such party’s attorneys. Any party may, from time to time, specify as
its address for purposes of this Agreement any other address upon the giving of
five (5) days’ prior notice thereof to the other parties.

14.10    Entire Agreement. This Agreement (including the Guarantee set forth on
the signature pages hereto), the Confidentiality Agreement, the Other PSAs, the
Closing Documents, the Closing Documents (as defined in each of the Other PSAs)
and the Exhibits and Schedules to each of the foregoing, collectively, contain
all of the terms agreed upon between the parties hereto with respect to the
subject matter hereof, and all understandings and agreements heretofore had or
made among the parties hereto are merged in this Agreement which alone fully and
completely expresses the agreement of the parties hereto.

14.11    Amendments. This Agreement may not be amended, modified, supplemented
or terminated, nor may any of the obligations of the Sellers or the Buyer
hereunder be waived, except by written agreement executed by the party or
parties to be charged.

14.12    No Waiver. No waiver by either party of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

14.13    Governing Law. This Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with, the laws of the State of Delaware
unless such dispute relates to real property, then the laws and jurisdiction of
the location of such real property shall govern. To the fullest extent permitted
by law, the parties hereby unconditionally and irrevocably waive and release any
claim that the law of any other jurisdiction governs this Agreement and this
Agreement shall be governed and construed with the laws of the State of Indiana.

14.14    Submission to Jurisdiction. To the maximum extent permitted by
Applicable Law each of the Buyer and each Seller irrevocably submits to the
jurisdiction of (a) the State of Indiana – Hamilton County and (b) the United
States District Court for the Southern District of Indiana for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each of the Buyer and each Seller further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Indiana with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Each of the Buyer and each Seller
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the State of Indiana – Hamilton County and (b) the
United States District Court for the Southern District of Indiana, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

14.15    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

14.16    Section Headings. The headings of the various Sections of this
Agreement have been inserted only for purposes of convenience, are not part of
this Agreement and shall not be deemed in any manner to modify, explain, expand
or restrict any of the provisions of this Agreement.

14.17    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

14.18    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

14.19    Recordation. Neither this Agreement nor any memorandum or notice of
this Agreement may be recorded by any party hereto without the prior written
consent of the other party hereto. The provisions of this Section 14.19 shall
survive all Closings hereunder or any termination of this Agreement.

14.20    Exclusivity. During the term of this Agreement, neither the Sellers nor
their Affiliates, agents, representatives or employees shall solicit, authorize
the solicitation of, or enter into any agreement or discussions with any third
party concerning any offer or possible offer for a third party to acquire,
finance, refinance the Transferred Assets, the Properties or any interest
therein (whether debt or equity, directly or indirectly) or with respect to any
similar transaction except as may be required under the ROFO Documents or the
ROFR Documents.


46
  
         
   
   
 

--------------------------------------------------------------------------------





14.21    Attorney’s Fees. In the event that either party shall bring an action
or legal proceeding for an alleged breach of any provision of this Agreement or
any representation, warranty, covenant or agreement herein set forth, or to
enforce, protect, determine or establish any term, covenant or provision of this
Agreement or the rights hereunder of either party, the prevailing party shall be
entitled to recover from the non-prevailing party, as a part of such action or
proceedings, or in a separate action brought for that purpose, reasonable
attorneys’ fees and costs, expert witness fees and court costs as may be fixed
by the court or jury.

14.22    Like Kind Exchange. Each of the parties hereto agrees to cooperate with
the other in effecting one or more I.R.C. § 1031 exchanges with respect to any
one or more of the Properties which are the subject of this Agreement, including
executing and delivering any and all documents required by one or more exchange
trustees, qualified intermediaries or exchange accommodations title holders
retained by the party seeking to effect such exchange or exchanges including,
for the avoidance of doubt, an assignment (in whole or in part) of such party’s
right under this Agreement; provided, however, that the cooperating party shall
not be obligated to incur any liability, cost, expense, delay or other detriment
(in each case as determined by the cooperating party in its sole discretion) in
connection with the implementation of such an exchange or exchanges.

14.23    Disclosure. Notwithstanding any terms or conditions in this Agreement
to the contrary, but subject to restrictions reasonably necessary to comply with
federal or state securities laws, any person may disclose to any and all
Persons, without limitation of any kind, the Tax treatment and Tax structure of
the transaction and all materials of any kind (including opinions or other Tax
analyses) that are provided relating to such Tax treatment and Tax structure.
For the avoidance of doubt, this authorization does not permit disclosure of the
names of, or other identifying information regarding, the participants in the
transaction, or of any information or the portion of any materials not relevant
to the Tax treatment or Tax structure of the transaction including specific
economic terms of this Agreement. The provisions of this Section 14.23 shall
survive all Closings hereunder.

14.24    Waiver of Trial by Jury. The Sellers and the Buyer hereby irrevocably
and unconditionally waive any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to,
this Agreement. The provisions of this Section 14.24 shall survive all Closings
hereunder or termination hereof.

14.25    Date for Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled Business Day.

14.26    Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

14.27    [Reserved]

14.28    Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, in the event (x) any Ground Lessor or Tenant exercises any of its
Lease Options or (y) any Transferred Asset becomes an Excluded Asset pursuant to
Section 8.5 or Section 8.6 (each, an “Exclusion Event”), then this Agreement
will be deemed amended, without any further action on the part of the Buyer or
the Sellers, with respect to the Transferred Assets associated with each such
Exclusion Event (each, an “Excluded Asset”) as follows:
(a)    the Excluded Assets shall be removed from the definition of Transferred
Assets and all references to such Property and the Asset-Related Property
related thereto in this Agreement shall be deemed deleted;
(b)    such Excluded Assets will not be transferred to the Buyer and the
obligations of the Buyer and the Sellers with respect to the Closing shall not
apply to such Excluded Assets;
(c)    the Sellers will not make any representation or warranty with respect to
such Excluded Assets as of the Closing Date;
(d)    the Gross Asset Value shall be reduced by an amount equal to the
Allocated Asset Value for such Excluded Assets; and
(e)    The Sellers will not have any obligation to transfer to the Buyer, and
the Buyer will not have any right to acquire, such Excluded Assets.

14.29    [Reserved]

14.30    [Reserved]

14.31    Tenant Improvements Under Construction.
(a)    Certain of the Transferred Assets have tenant improvement work under
construction as set forth on Schedule 3.2(c)(i) (each, a “TI Job Under
Construction”, and collectively, the “TI Jobs Under Construction”), which
schedule shows the amount of the tenant allowances and indicates which leases
contain adjustments of Fixed Rent. Pursuant to Section 10.7, the Sellers have
agreed to either pay or credit the Buyer for all Leasing Costs payable under any
Existing Leases under the circumstances described in the first sentence of
Section 10.7, which Leasing Costs may include tenant allowance and construction
costs. From and after the Closing: (i) the Buyer agrees to fund all construction
costs in connection with TI Jobs Under Construction; (ii) the Sellers agree to
assign to the Buyer, and the Buyer agrees to assume, all of the construction
Contracts in connection with the TI Jobs Under Construction; and (iii) the Buyer
agrees that, notwithstanding the obligations of the Sellers under Section 8.8,
the Buyer will deliver to the Title Company a title affidavit certifying the TI
Jobs Under Construction and indemnifying the Title Company for Liens arising
from the TI Jobs Under Construction; and (iv) the Sellers agree to allow the
Buyer to seek to obtain prior to the Closing estoppel certificates from each
such counterparty to the contracts governing all such TI Jobs Under Construction
to the effect that such contracts are in full force and effect, there are no
defaults thereunder, and the contractor has been paid by the Sellers for all
bills rendered through the Closing (it being understood and agreed that this
right in favor of the Buyer shall not constitute a closing condition hereunder).
(b)    [Reserved]

14.32    Preservation of Books and Records.
(a)    The Sellers and their Affiliates shall have the right to make and retain
copies (at their sole expense) of all books and records relating to the
Transferred Assets for the periods ending on or before the Closing Date. The
Buyer agrees that it shall preserve and keep all original books and records in
respect of the Transferred Assets in the possession or control of the Buyer or
its Affiliates for at least the longer of (i) any applicable statute of
limitations and (ii) a period of six (6) years from the Closing Date. The
Sellers and their Affiliates shall also have the right to retain all original
IRS Forms W-8 and W-9 in respect of the Transferred Assets relating to periods
ending on or before the Closing Date.
(b)    During such six (6)-year or longer period, (i) representatives of the
Sellers and their Affiliates shall, upon reasonable notice and for any
reasonable business purpose, have access during normal business hours to
confidentially examine, inspect and copy such books and records and (ii) the
Buyer shall provide to the Sellers or their Affiliates access to such books and
records relating to the Transferred Assets as the Sellers or their Affiliates
shall reasonably request in connection with any action, suit, arbitration,
proceeding or investigation to which a Seller or any of its Affiliates are
parties or in connection with the requirements of any Applicable Law applicable
to a Seller or any of its Affiliates. The Sellers or their Affiliates, as
applicable, shall return such original books and records to the Buyer or such
Affiliate of the Buyer as soon as such books and records are no longer needed in
connection with the circumstances described in the immediately preceding
sentence.
(c)    After such six (6)-year or longer period, before the Buyer or any
Affiliate of the Buyer shall dispose of any of such books and records, the Buyer
shall give at least ninety (90) days’ prior written notice of such intention to
dispose to the Sellers, and the Sellers or any of their Affiliates shall be
given an opportunity, at their cost and expense, to remove and retain all or any
part of such books and records as it may elect.

14.33    [Reserved]

14.34    [Reserved]

14.35    [Reserved]

14.36    Interpretation. Unless expressly provided otherwise in this Agreement,
or unless the context requires otherwise:
(a)    the term “party” when used in this Agreement means a party to this
Agreement;
(b)    references to any Person (including any party hereto) includes such
Person’s successors and permitted assigns;
(c)    if any action is to be taken by any party pursuant to this Agreement on a
day that is not a Business Day, such action shall be taken on the next Business
Day following such day;
(d)    the terms “include”, “includes” and “including” when used herein shall be
deemed to be following by the phrase “without limitation” unless such phrase
otherwise appears; and
(e)    the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision hereof.
[Remainder of page intentionally left blank.]


47
  
         
   
   
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLERS:


DUKE REALTY CELEBRATION MOB, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer








[Signatures are continued on the following page.]






--------------------------------------------------------------------------------





DUKE REALTY BEMC ROCKWALL DEVELOPMENT, LLC, an Indiana limited liability company


By:    Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Nicholas C. Anthony            
Name:    Nicholas C. Anthony             
Title:Executive Vice President, Chief Investment Officer






[Signatures are continued on the following page.]




S-2
Agreement of Purchase and Sale (Pool XV)
         


   
   
 

--------------------------------------------------------------------------------







                        
BUYER:


HTA ACQUISITION SUB, LLC, a Delaware limited liability company


By:    /s/Scott D. Peters            
Name:    Scott D. Peters     
Title:Chief Executive Officer, President and Chairman





[Signatures are continued on the following page.]








S-3
Agreement of Purchase and Sale (Pool XV)
         


   
   
 

--------------------------------------------------------------------------------





GUARANTEE


The undersigned (the “Guarantor”), for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby irrevocably and
unconditionally guarantees (a) the payment when due of all amounts payable by
the Buyer to the Sellers under or pursuant to this Agreement or any Closing
Document to which the Buyer is a party, and (b) the performance when due of the
Buyer’s obligations under or pursuant to this Agreement or any Closing Document
to which the Buyer is a party (each, a “Guaranteed Obligation” and collectively,
the “Guaranteed Obligations”). The Guarantor hereby agrees to reimburse the
Sellers for all reasonable third party costs and expenses incurred by any such
Seller in connection with the enforcement of this Guarantee, including
reasonable attorneys’ fees.


The Guarantor hereby agrees to be bound by, and shall stand behind, the
covenants and other obligations made by the Buyer hereunder as if the
undersigned executed this Agreement with respect to the obligations of the
Buyer. This Guarantee is an unconditional guaranty of payment, not collection,
and is in no way conditioned upon any requirement that the Sellers first attempt
to collect any amounts from the Buyer or resort to any security or other means
of collecting payment. A separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guarantee, irrespective of
whether any action is brought against the Buyer or any other Person or whether
the Buyer or any other Person are joined in any such action or actions. All
payments under this Guarantee shall be made in lawful money of the United
States, in immediately available funds. The Guarantor promises and undertakes to
make all payments hereunder free and clear of any deduction, offset, defense,
claim or counterclaim of any kind.


The Sellers shall not be obligated to file any claim relating to any Guaranteed
Obligation in the event that the Buyer becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Guarantor to so
file shall not affect the Guarantor’s obligations hereunder. In the event that
any payment to the Sellers in respect of any Guaranteed Obligation is rescinded
or must otherwise be returned to the Buyer for any reason whatsoever (except
pursuant to the Buyer’s remedies under this Agreement), the Guarantor shall
remain liable hereunder with respect to the Guaranteed Obligation as if such
payment had not been made. The Guarantor reserves the right to assert defenses
which the Buyer may have to payment of any Guaranteed Obligation.


The Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by the Sellers upon this Guarantee or acceptance of this Guarantee
and of the Guaranteed Obligations.


The Guarantor represents and warrants to the Sellers it has the requisite power
to execute and deliver this Guarantee and to perform its obligations under it
and has taken all action necessary to authorize such execution and delivery and
the performance of such obligations. This Guarantee constitutes the Guarantor’s
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and




S-4
Agreement of Purchase and Sale (Pool XV)




   
   
 

--------------------------------------------------------------------------------




by general principles of equity (whether applied in a proceeding at law or in
equity). The execution and delivery by the Guarantor of this Guarantee and the
performance of its obligations under it do not and will not (i) conflict with or
result in any violation of the Guarantor’s organizational documents, (ii)
conflict with or result in a breach of any of the terms and conditions of, or
constitute a default under, any agreement, arrangement, understanding, accord,
document or instrument by which the Guarantor is bound, or (iii) violate any
existing term or provision of any order, writ, judgment, injunction, decree,
law, or regulation applicable to the Guarantor or any of its assets. All
authorizations from, and all notices or filings with, any Governmental Authority
that are necessary to enable the Guarantor to execute, deliver and perform its
obligations under this Guarantee have been obtained or made (as the case may be)
and are in full force and effect and all conditions of each such authorizations
have been complied with.


GUARANTOR:


HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,
a Delaware limited partnership




By:
Healthcare Trust of America, Inc., its general partner





By:
/s/ Scott D. Peters
Name: Scott D. Peters
Title: Chief Executive Officer, President and Chairman









S-5
Agreement of Purchase and Sale (Pool XV)




   
   
 